Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

 

TX ENERGY SERVICES, LLC,

C.C. FORBES, LLC

and

SUPERIOR TUBING TESTERS, LLC,

as Borrowers

and

FORBES ENERGY SERVICES LLC,

a Guarantor

CITIBANK, N.A.,

as Lender

 

 

$20,000,000 Revolving Credit Facility

April 10, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I - Definitions and References

   4

Section 1.1.

  Defined Terms    4

Section 1.2.

  Exhibits and Schedules; Additional Definitions    26

Section 1.3.

  Terms Generally; References and Titles    26

Section 1.4.

  Calculations and Determinations    27

Section 1.5.

  Joint Preparation; Construction of Indemnities and Releases.    27

ARTICLE II - The Loans and Letters of Credit

   27

Section 2.1.

  Commitments to Lend; Note    27

Section 2.2.

  Requests for New Loans    28

Section 2.3.

  Continuations and Conversions of Existing Loans    28

Section 2.4.

  Use of Proceeds    29

Section 2.5.

  Interest Rates and Fees; Payment Dates; Retroactive Adjustments of Applicable
Interest Rates.    29

Section 2.6.

  Optional Prepayments    30

Section 2.7.

  Repayment of Loans    30

Section 2.8.

  Letters of Credit    31

Section 2.9.

  Requesting Letters of Credit    32

Section 2.10.

  Reimbursement and Participations    32

Section 2.11.

  Letter of Credit Fees    33

Section 2.12.

  No Duty to Inquire    33

Section 2.13.

  LC Collateral    34

ARTICLE III - Payments to Lender

   35

Section 3.1.

  General Procedures    35

Section 3.2.

  Capital Reimbursement    36

Section 3.3.

  Increased Cost of Libor Loans    36

Section 3.4.

  Availability    37

Section 3.5.

  Funding Losses    37

Section 3.6.

  Reimbursable Taxes    37

Section 3.7.

  Taxes    38

Section 3.8.

  Time Limited    39

ARTICLE IV - Conditions Precedent to Lending

   39

Section 4.1.

  Documents to be Delivered    39

Section 4.2.

  Additional Conditions Precedent    41 ARTICLE V - Representations and
Warranties    42

Section 5.1.

  No Default    42

Section 5.2.

  Organization and Good Standing    42

Section 5.3.

  Authorization    42

Section 5.4.

  No Conflicts or Consents    42

 

i



--------------------------------------------------------------------------------

Section 5.5.

  Enforceable Obligations    42

Section 5.6.

  Initial Financial Statements    43

Section 5.7.

  Other Obligations and Restrictions    43

Section 5.8.

  Full Disclosure    43

Section 5.9.

  Litigation    43

Section 5.10.

  Labor Disputes and Acts of God    43

Section 5.11.

  ERISA Plans and Liabilities    44

Section 5.12.

  Environmental and Other Laws    44

Section 5.13.

  Names and Places of Business    44

Section 5.14.

  Subsidiaries.    45

Section 5.15.

  Government Regulation    45

Section 5.16.

  Insider    45

Section 5.17.

  Solvency    45

Section 5.18.

  Title to Properties; Intellectual Property    45

Section 5.19.

  Taxes    46

ARTICLE VI - Affirmative Covenants

   46

Section 6.1.

  Payment and Performance    46

Section 6.2.

  Books, Financial Statements and Reports    46

Section 6.3.

  Other Information and Inspections    48

Section 6.4.

  Notice of Material Events and Change of Address    48

Section 6.5.

  Maintenance of Properties    49

Section 6.6.

  Maintenance of Existence and Qualifications.    49

Section 6.7.

  Payment of Trade Liabilities, Taxes, etc    49

Section 6.8.

  Insurance    50

Section 6.9.

  Performance on Borrower’s Behalf.    50

Section 6.10.

  Interest    50

Section 6.11.

  Compliance with Agreements and Law    50

Section 6.12.

  Environmental Matters; Environmental Reviews    50

Section 6.13.

  Evidence of Compliance    51

Section 6.14.

  Bank Accounts; Offset    51

Section 6.15.

  Guaranties of Parent’s or New Parent’s Subsidiaries    52

Section 6.16.

  Deposit Relationship    52

ARTICLE VII - Negative Covenants

   52

Section 7.1.

  Indebtedness    52

Section 7.2.

  Limitation on Liens    53

Section 7.3.

  Contingent Liabilities    53

Section 7.4.

  Fundamental Changes    53

Section 7.5.

  Limitation on Dispositions of Property    54

Section 7.6.

  Transfer of Ownership    55

Section 7.7.

  Limitation on Dividends and Redemptions    55

Section 7.8.

  Limitation on Investments and New Businesses    55

Section 7.9.

  Limitation on Credit Extensions    55

Section 7.10.

  Transactions with Affiliates    55

Section 7.11.

  Prohibited Contracts    56

Section 7.12.

  Subordinated Indebtedness    56

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII - Financial Covenants

   56

Section 8.1.

  Definitions    56

Section 8.2.

  Financial Tests    57

ARTICLE IX - Events of Default and Remedies

   58

Section 9.1.

  Events of Default    58

Section 9.2.

  Remedies    61

Section 9.3.

  Application of Proceeds After Acceleration    61

ARTICLE X

   61

Section 10.1.

  Waivers and Amendments; Acknowledgments    61

Section 10.2.

  Survival of Agreements; Cumulative Nature    62

Section 10.3.

  Notices; Effectiveness; Electronic Communication.    63

Section 10.4.

  Expenses; Indemnity; Damage Waiver    64

Section 10.5.

  Successors and Assigns; Joint and Several Liability    65

Section 10.6.

  Confidentiality    66

Section 10.7.

  Governing Law; Submission to Process    66

Section 10.8.

  Limitation on Interest    67

Section 10.9.

  Termination; Limited Survival    68

Section 10.10.

  Severability    68

Section 10.11.

  Counterparts; Integration; Effectiveness    68

Section 10.12.

  Waiver of Jury Trial, Punitive Damages, etc.    69

Section 10.13.

  USA PATRIOT Act Notice    69

Section 10.14.

  Limitation on Guarantor Liability    69

Section 10.15.

  Partial Releases of Collateral    70

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of April 10, 2008, by and among TX ENERGY
SERVICES, LLC, a Delaware limited liability company (“TX Energy”), C.C. FORBES,
LLC, a Delaware limited liability company (“C.C. Forbes”), and SUPERIOR TUBING
TESTERS, LLC, a Delaware limited liability company (“Superior”) (“TX Energy”,
C.C. Forbes and Superior collectively, the “Borrowers”, and individually, a
“Borrower”), FORBES ENERGY SERVICES LLC, a Delaware limited liability company
(the “Parent”) as a Guarantor, and CITIBANK, N.A., a national association
(“Lender”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements contained herein in
consideration of the loans which may hereafter be made by Lender and the Letters
of Credit which may be made available by Lender to Borrowers, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I - Definitions and References

Section 1.1. Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:

“Accounts” means all present and future rights of a Person to payment for goods
sold or leased or for services rendered (except those evidenced by instruments
or chattel paper), whether now existing or hereafter arising and wherever
arising and whether or not earned by performance, and “Account Debtor” means the
Person which is obligated on any Account.

“Adjusted Base Rate” means, on any day, the Base Rate for such day plus the
Applicable Margin for such day, provided that the Adjusted Base Rate charged by
any Person shall never exceed the Highest Lawful Rate.

“Adjusted Libor Rate” means, for any Libor Loan for any day during any Interest
Period therefor, the rate per annum equal to the sum of (a) the Applicable
Margin for such day plus (b) the rate per annum (rounded upwards, if necessary,
to the nearest 1/100 of 1%) determined by Lender to be equal to the quotient
obtained by dividing (i) the Libor Rate for such Libor Loan for such Interest
Period by (ii) 1 minus the Reserve Requirement for such Libor Loan for such
Interest Period, provided that no Adjusted Libor Rate charged by any Person
shall ever exceed the Highest Lawful Rate. The Adjusted Libor Rate for any Libor
Loan shall change whenever the Applicable Margin or the Reserve Requirement
changes.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common Control with the Person specified. As used
herein, “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise and
“controlled” has the meaning correlative thereto.

 

CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Agreement” means this Credit Agreement.

“Applicable Margin” shall mean, on any day the applicable per annum percentage
set forth at the appropriate intersection in the table shown below, based on the
Leverage Ratio on the last day of the most recent Fiscal Quarter of Parent or
any New Parent, whichever is then the ultimate parent company, and its
Consolidated Subsidiaries:

Applicable Margin

 

Pricing Level

  

Leverage Ratio

  

Libor Loans

 

Base Rate Loans

1    ³3.50:1    2.25%   1.25% 2    ³3.5:1 but <3.50:1    2.00%   1.00% 3   
<3.00:1    1.75%   .75%

The Applicable Margin shall be established as of the last day of each Fiscal
Quarter of Parent or any New Parent, whichever is then the ultimate parent
company, (each, a “Determination Date”). Any change in the Applicable Margin
following each Determination Date shall be determined based upon the information
and computations set forth in the financial statements and Compliance
Certificate furnished to Lender pursuant to Section 6.2(b), subject to review
and approval of such computations by Lender. Each change in the Applicable
Margin shall be effective as of the first day of the calendar mouth following
each Determination Date, and shall remain in effect until the date that is the
first day of the calendar month following the next Determination Date for which
a change in the Applicable Margin occurs; provided, however, if Parent or any
New Parent, whichever is then the ultimate parent company, shall fail to deliver
any required financial statements or Compliance Certificate within the time
period required by Section 6.2(b), the Applicable Margin shall be the highest
percentage amount as set forth in the above table until the appropriate
financial statements and related Compliance Certificate are so delivered. The
Applicable Rate in effect from the date hereof through the date on which the
next Compliance Certificate is delivered or to be delivered pursuant to
Section 6.2(b) shall be determined based upon Pricing Level 3.

“Base Rate” means the higher of (a) the variable per annum rate of interest so
designated from time to time by Lender as its “prime rate”, and (b) the Federal
Funds Rate plus one-half percent (0.5%) per annum. The “prime rate” is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer. Changes in the Base Rate resulting from changes in the
“prime rate” shall take place immediately without notice or demand of any kind.

“Base Rate Loan” means a Loan that bears interest at the Adjusted Base Rate.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular

 

5



--------------------------------------------------------------------------------

“person” will be deemed to have beneficial ownership of all securities that such
“person” has the right to acquire by conversion or exercise of other securities,
whether such right is currently exercisable or is exercisable only after the
passage of time. The terms “Beneficially Owns” and “Beneficially Owned” have a
corresponding meaning.

“Borrower” and “Borrowers” have the meanings set forth in the introductory
paragraph hereto.

“Borrowing” means a borrowing of new Loans of a single Type (and, in the case of
Libor Loans, with the same Interest Period) pursuant to Section 2.2 or a
Continuation or Conversion of existing Loans into a single Type (and, in the
case of Libor Loans, with the same Interest Period) pursuant to Section 2.3.

“Borrowing Base” means, at any particular time eighty percent (80%) of Eligible
Accounts; provided, however, that (a) only Collateral for which Borrower’s
representations and warranties under this Agreement and the other Loan Documents
are true and correct at the time of calculation shall be included in the
aggregate Borrowing Base, (b) if Lender at any time determines a method of
valuation of Eligible Accounts overstates the actual fair market value thereof
at the time, upon notice to Borrower, Lender may recalculate those values to
fair market value, and (c) in no event shall the Borrowing Base ever exceed the
Maximum Credit Amount.

“Borrowing Base Certificate” means a certificate substantially in the form
attached hereto as Exhibit E, appropriately completed, together with a
reasonably detailed aged schedule of all Accounts as of the date specified in
such certificate, listing face amounts and dates of invoices of each such
Account and the name and address of each Account Debtor obligated on such
Account (and, upon reasonable advance request of Lender, copies of invoices,
credit reports, export credit insurance, letters of credit and any other matters
and information relating to the Eligible Accounts).

“Borrowing Base Deficiency” has the meaning given to such term in
Section 2.7(c).

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.

“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Houston, Texas. Any Business Day
in any way relating to Libor Loans (such as the day on which an Interest Period
begins or ends) must also be a day on which, in the judgment of Lender,
significant transactions in dollars are carried out in the interbank
eurocurrency market.

“Capital” means Forbes Energy Capital Inc., a Delaware corporation.

“Capital Expenditures” means all expenditures and liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions, or
additions thereto which have a useful life of more than one year, including the
direct or indirect acquisition of such assets by way of increased product or
service charges, offset items or otherwise the principal portion of payments
with respect to Capital Lease Obligations.

 

6



--------------------------------------------------------------------------------

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the stated maturity shall be the date of the last payment of rent
or any other amount due under such lease prior to the first date upon which such
lease may be prepaid by the lessee without payment of a penalty.

“Cash Equivalents” means Investments in:

(a) marketable obligations, maturing within twelve months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
an instrumentality or agency thereof and entitled to the full faith and credit
of the United States of America;

(b) demand deposits, and time deposits (including certificates of deposit)
maturing within twelve months from the date of deposit thereof, with any office
of Lender;

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection
(b) above;

(d) open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S & P; and

(e) money market or other mutual funds (i) that are rated AA or better by S&P or
(ii) substantially all of the assets of which comprise securities of the types
described in subsections (a) through (d) above.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means the occurrence of any of the following events:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of either (a) any New Parent and its Subsidiaries taken as a whole or (b) the
Parent and its Subsidiaries taken as a whole, in either case, to any “person”
(as that term is used in Section 13(d) of the Exchange Act) other than the
Permitted Holders;

(b) the adoption of a plan relating to the liquidation or dissolution of any New
Parent or the Parent, whichever is then the ultimate parent company;

(c) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person, other than a
Permitted Holder, becomes the

 

7



--------------------------------------------------------------------------------

Beneficial Owner, directly or indirectly, of more than 35% of the Voting Stock
of any New Parent or the Parent, whichever is then the ultimate parent company,
measured by voting power rather than number of shares;

(d) the consummation of the first transaction (including, without limitation,
any merger or consolidation) the result of which is that a Person other than a
Permitted Holder becomes the Beneficial Owner, directly or indirectly, of more
of the Voting Stock of any New Parent or the Parent, whichever is then the
ultimate parent company, (measured by voting power rather than number of shares)
than is at the time Beneficially Owned by the Permitted Holders in the
aggregate; or

(e) after an initial public offering of any New Parent or the Parent, the first
day on which a majority of the members of the Board of Directors of such New
Parent of the Parent, as the case may be, are not Continuing Directors.

For the avoidance of doubt, a Change of Control will not be deemed to have
occurred solely as a result of the formation of and the transfer of ownership of
any Equity Interests of the Parent or any New Parent to any New Parent; provided
that none of the events set forth in paragraphs (a) through (e) above have
occurred.

“Closing Date” means the date on which all of the conditions precedent set forth
in Section 4.1 shall have been satisfied or waived.

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lender or which, under the terms of any Security Document, is purported to be
subject to such a Lien, in each case that secures the Secured Obligations.

“Commitment Fee Rate” means twenty five one-hundredths of one percent (0.25%).

“Commitment Period” means the period from and including the Closing Date until
the Maturity Date (or, if earlier, the day on which the obligations of Lender to
make Loans hereunder and the obligations of Lender to issue Letters of Credit
hereunder have been terminated or the Note first becomes due and payable in
full).

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities or the like refer to the consolidated financial
statements, financial position, financial condition, liabilities or the like of
such Person and its properly consolidated subsidiaries.

“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Libor Loan as a Libor Loan from one Interest Period to the next Interest
Period.

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of
Section 2.3.

 

8



--------------------------------------------------------------------------------

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of any New Parent or the Parent, whichever is then the
ultimate parent company, who:

(1) was a member of such Board of Directors of the Parent on the Closing Date or
was a member of any such New Parent’s Board of Directors on the date such New
Parent was required to become a party to this Agreement; or

(2) was nominated for election or appointed or elected to the Board of Directors
of any such New Parent or the Parent, whichever is then the ultimate parent
company, with the approval of a majority of the Continuing Directors who were
members of the Board of Directors of such New Parent or the Parent at the time
of such nomination or election.

“Conversion” shall refer to a conversion pursuant to Section 2.3 or ARTICLE III
of one Type of Loan into another Type of Loan.

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time to permit the curing of such default, event or condition,
constitute an Event of Default.

“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan, the rate per annum equal to two percent (2%) above the Adjusted Base Rate
then in effect for such Loan and (b) with respect to any Libor Loan, the rate
per annum equal to two percent (2%) above the Adjusted Libor Rate then in effect
for such Loan, provided in each case that no Default Rate charged by any Person
shall ever exceed the Highest Lawful Rate.

“Determination Date” has the meaning given to such term in the definition of
Applicable Margin.

“Disclosure Schedule” means Schedule 1 hereto.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dividend” means (a) any dividend or other distribution made by a Restricted
Person on or in respect of any Equity Interests in such Restricted Person or any
other Restricted Person, or (b) any payment made by a Restricted Person to
purchase, redeem, acquire or retire any Equity Interest in such Restricted
Person or any other Restricted Person.

“Eligible Accounts” means all Accounts of Borrower except the following:

(a) any Account which arises out of a sale to an Account Debtor which is an
Affiliate of Borrower.

 

9



--------------------------------------------------------------------------------

(b) any Account which has not yet been invoiced or any Account the goods giving
rise to which have not been delivered or the services giving rise to which have
not been performed, or which otherwise does not represent a completed sale or
performance.

(c) any Account balances due or unpaid more than 120 days after its original
invoice date or which has an original due date which is more than 120 days after
its original invoice date.

(d) any Account owed by an Account Debtor which has asserted any defense or
contested any liability with respect to such Account, or any Account which
otherwise is or may become subject to any right of set off by the Account Debtor
thereof provided that to the extent the Account exceeds the amount of the right
of set off, the positive balance shall be included as an Eligible Account.

(e) any Account owed by an Account Debtor more than 50% (in dollar amount) of
whose Accounts are not Eligible Accounts on account of clause (c) above.

(f) any Account owed by an Account Debtor which has commenced a voluntary case
under the bankruptcy or insolvency laws of any jurisdiction, or made an
assignment for the benefit of creditors, or against which a decree or order for
relief has been entered by a court in an involuntary case under any bankruptcy
or insolvency laws of any jurisdiction, or against which any other petition or
other application for relief under any bankruptcy or insolvency laws of any
jurisdiction has been filed, or which has suspended business or consented to or
suffered a receiver, trustee, liquidator or custodian to be appointed for it or
for all or a significant portion of its assets or affairs of which Borrower has
knowledge.

(g) any Account which arises out of a sale made or services performed outside of
the United States or which is owed by an Account Debtor located outside the
United States unless (i) supported by an irrevocable letter of credit
satisfactory to Lender (as to form, substance and issuer or a domestic
confirming bank) that has been delivered to Lender and is directly drawable by
Lender or (ii) is insured by foreign export credit insurance from a reputable,
third party insurance company reasonably satisfactory to Lender.

(h) any Account the sale for which is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or otherwise contingent on or subject to the fulfillment of any condition.

(i) any Account the Account Debtor of which is the United States or any
department, agency or instrumentality thereof unless Borrower duly assigns its
rights to payment of such Account to Lender pursuant to the Assignment of Claims
Act of 1940, as amended.

(j) any Account to the extent but only to the extent that, but for this clause
(j), the Eligible Accounts owed by any Account Debtor and its Affiliates would
exceed 25% of the outstanding aggregate principal balance of all Eligible
Accounts, in which event the principal balance of the Accounts of such Account
Debtor and its Affiliates in excess of 25% shall be not be Eligible Accounts
unless approved by Lender in its sole discretion.

(k) any Account owed by an Account Debtor which is also an employee or sales
agent or independent contractor directly related to Borrower or any of its
Affiliates.

 

10



--------------------------------------------------------------------------------

(l) any Account subject to a Lien other than a Permitted Lien.

(m) any Account to the extent not valid, binding and enforceable against the
Account Debtor thereof in accordance with its terms.

(n) any Account to the extent not subject to an enforceable and duly perfected
first priority Lien (subject to the Permitted Liens) in favor of Lender.

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Internal Revenue Code.

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

“Event of Default” has the meaning given to such term in Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or in which its Lending Office is located and (b) any branch profits
taxes imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which Borrower is located.

 

11



--------------------------------------------------------------------------------

“Facility Usage” means, at the time in question, the aggregate principal amount
of outstanding Loans and existing LC Obligations at such time.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of Dallas on the Business Day next succeeding such day,
provided that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to Lender
on such day on such transactions as determined by Lender.

“Fiscal Quarter” means a three-month period ending on
March 31, June 30, September 30 or December 31 of any year.

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Restricted Persons and
their Consolidated Subsidiaries, are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the Initial Financial Statements. If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to any
Restricted Person or with respect to any Restricted Person and its Consolidated
Subsidiaries may be prepared in accordance with such change, but all
calculations and determinations to be made hereunder may be made in accordance
with such change only after notice of such change is given to Lender.
Notwithstanding the foregoing, for periods as of or prior to December 31, 2007,
Borrower’s annual financial statements were prepared on a combined basis.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantor” means any Person who has guaranteed some or all of the Obligations
pursuant to a guaranty listed on the Security Schedule or any other Person who
has guaranteed some or all of the Obligations and who has been accepted by
Lender as a Guarantor or any Subsidiary of Borrower which now or hereafter
executes and delivers a guaranty to Lender pursuant to Section 6.15.

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

(a) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

(b) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

“Highest Lawful Rate” means the maximum nonusurious rate of interest that Lender
is permitted under applicable Law to contract for, take, charge, or receive with
respect to such Obligations. All determinations herein of the Highest Lawful
Rate, or of any interest rate determined by reference to the Highest Lawful
Rate, shall be made separately for Lender as appropriate to assure that the Loan
Documents are not construed to obligate any Person to pay interest to Lender at
a rate in excess of the Highest Lawful Rate applicable to Lender.

“Indebtedness” of any Person means Liabilities in any of the following
categories (without duplication):

(o) Liabilities for borrowed money;

(p) Liabilities constituting an obligation to pay the deferred purchase price of
property or services;

(q) Liabilities evidenced by a bond, debenture, note or similar instrument;

(r) Liabilities which (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) are payable more than one (1) year from the date
of creation or incurrence thereof (other than reserves for taxes and reserves
for contingent obligations);

(s) Liabilities constituting principal under Capital Leases Obligations;

(t) Liabilities arising under conditional sales or other title retention
agreements relating to property purchased by such Person;

(u) Liabilities owing under direct or indirect guaranties of Indebtedness of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Indebtedness
of any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Indebtedness,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection;

 

13



--------------------------------------------------------------------------------

(v) Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property of such Person, if such
Liabilities arise out of or in connection with the sale or issuance of the same
or similar securities or property;

(w) Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor;

(x) Liabilities with respect to banker’s acceptances;

(y) Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor; or

(z) Liabilities arising under the Hedging Obligations.

provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business, unless and until such
Liabilities are outstanding more than 90 days past the original invoice or
billing due date therefor.

“Indenture” means that certain Indenture dated as of February 12, 2008 among
Parent, Capital, Borrower and Indenture Trustee.

“Indenture Trustee” means Wells Fargo Bank, National Association.

“Independent Director” means a member of the Board of Directors of any New
Parent or the Parent, whichever is then the ultimate parent company, who
qualifies as “independent” within the meaning of the listing requirements of
either the New York Stock Exchange or Nasdaq Stock Market.

“Initial Financial Statements” means the audited annual combined financial
statements of Borrower dated as of and for the period ending on December 31,
2007.

“Intercreditor Agreement” means that certain Intercreditor and Subordination
Agreement dated as of the date hereof between Lender and Indenture Trustee, as
collateral agent for the holders of the Senior Secured Notes.

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
day of each calendar quarter, and (b) with respect to each Libor Loan, the last
day of the Interest Period that is applicable thereto; provided that the last
day of each calendar month shall also be an Interest Payment Date for each such
Loan so long as any Event of Default exists under Section 9.1(a) or (b).

“Interest Period” means, with respect to each Libor Loan, the period specified
in the Borrowing Notice or Continuation/Conversion Notice applicable to such
Libor Loan, beginning on and including the date specified in such Borrowing
Notice or Continuation/ Conversion Notice (which must be a Business Day), and
ending three (3) months thereafter, as Borrower

 

14



--------------------------------------------------------------------------------

may elect in such notice; provided that: (a) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day; (b) any Interest Period which begins on the last Business Day in a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day in a calendar month; and (c) notwithstanding the foregoing, any
Interest Period which would otherwise end after the last day of the Commitment
Period shall end on the last day of the Commitment Period (or, if the last day
of the Commitment Period is not a Business Day, on the next preceding Business
Day).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.

“Investment” means any investment, made directly or indirectly, in any Person,
whether by purchase, acquisition of Equity Interests of another Person,
Indebtedness or other obligations or by loan, advance, capital contribution or
otherwise and whether made in cash, by the transfer of property, or by any other
means.

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to Lender.

“LC Collateral” has the meaning given to such term in Section 2.13(a).

“LC Conditions” has the meaning given to such term in Section 2.8.

“LC Documents” means the Continuing Agreement For Letters of Credit, Application
for Standby Letters of Credit and any other agreements, certificates, documents,
instruments and writings at any time delivered or executed in connection with a
Letter of Credit.

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which Lender might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

“LC Sublimit” means $3,000,000.

“Lender” means Citibank, N.A., a national association and the successor of
Lender as holder of the Note.

“Lender Schedule” means Schedule 4 hereto.

 

15



--------------------------------------------------------------------------------

“Lending Office” means the office or offices of Lender described as such in
Schedule 4 or such other office as Lender may from time to time specify to
Borrower.

“Letter of Credit” means any letter of credit issued by Lender hereunder at the
application of Borrower.

“Letter of Credit Termination Date” means the date which is seven (7) days prior
to the Maturity Date or if such day is not a Business Day, the next preceding
Business Day.

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

“Libor Loan” means a Loan that bears interest at the Adjusted Libor Rate.

“Libor Rate” means, for any Libor Loan within a Borrowing and with respect to
the related Interest Period therefor, (a) the interest rate per annum (carried
out to the fifth decimal place) equal to the rate determined by Lender to be the
offered rate that appears on the page of the Telerate Screen that displays an
average British Bankers Association Interest Settlement Rate (such page
currently being Telerate Successor Page 3750) for deposits in U.S. dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or (b) in the
event the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum (carried out to the fifth decimal place) equal to the rate
determined by Lender to be the offered rate on such other page or other service
that displays an average British Bankers Association Interest Settlement Rate
for deposits in U.S. dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or (c) in the event the rates referenced in the
preceding subsections (a) and (b) are not available, the rate per annum
determined by Lender as the rate of interest at which deposits in U.S. dollars
(for delivery on the first day of such Interest Period) in same day funds in the
approximate amount of the applicable Libor Loan and with a term equivalent to
such Interest Period would be offered by its London branch to major banks in the
offshore U.S. dollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period.

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of

 

16



--------------------------------------------------------------------------------

business. “Lien” also means any filed financing statement, any registration of a
pledge (such as with an issuer of uncertificated securities), or any other
arrangement or action which would serve to perfect a Lien described in the
preceding sentence, regardless of whether such financing statement is filed,
such registration is made, or such arrangement or action is undertaken before or
after such Lien exists.

“Loan Documents” means this Agreement, the Note, the Security Documents, the
Letters of Credit, the LC Applications, and all other agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith (exclusive of term sheets and commitment letters).

“Loans” has the meaning given to such term in Section 2.1.

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) the Consolidated financial condition of
Parent or any New Parent, whichever is then the ultimate parent company, and its
Consolidated Subsidiaries (b) the Consolidated business, assets, operations,
properties or prospects, considered as a whole of Parent or any New Parent,
whichever is then the ultimate parent company, (c) Borrowers’ and the
Guarantors’ ability, taken as a whole, to timely pay the Obligations, or (d) the
enforceability of the material terms of any material Loan Documents against the
Restricted Persons.

“Matured LC Obligations” means all amounts paid by Lender on drafts or demands
for payment drawn or made under or purported to be made under any Letter of
Credit and all other amounts due and owing to Lender under any LC Application
for any Letter of Credit, to the extent the same have not been repaid to Lender
(with the proceeds of Loans or otherwise).

“Maturity Date” means 12:00 o’clock Noon, Houston, Texas time on April 10, 2012,
or such earlier date and time on which the Commitment terminates as provided in
this Agreement.

“Maximum Credit Amount” means the amount of $20,000,000.

“Moody’s” means Moody’s Investors Service, Inc., or its successor.

“New Parent” means any one or more new parent companies formed by the owners of
the Equity Interests of the Parent which holds directly or indirectly 100% the
Equity Interests of the Parent.

“Note” has the meaning given to such term in Section 2.1.

“Obligations” means all Liabilities from time to time owing by any Restricted
Person to Lender under or pursuant to any of the Loan Documents, including all
LC Obligations. “Obligation” means any part of the Obligations.

“Operating Lease” means any lease (other than a lease constituting a Capital
Lease Obligation) of real or personal property.

“Other Taxes” has the meaning assigned to such term in Section 3.7(b).

 

17



--------------------------------------------------------------------------------

“Parent” means Forbes Energy Services LLC, a Delaware limited liability company.

“Participant” has the meaning assigned to such term in Section 10.5(b).

“Permitted Affiliate Lease” means a lease for any premises or buildings occupied
by a Restricted Person on the issue date of the final offering circular dated
February 7, 2008 relating to the Senior Secured Notes (the “Final Offering
Circular”) that has been entered into with an Affiliate of such a Restricted
Person, the terms of which are fully and accurately summarized in all material
respects under the caption “Transactions with Related Persons” in the Final
Offering Circular, and any amendment, extension or other modification thereto;
provided that any such amendment, extension or modification (a) is on terms that
are no less favorable to such Restricted Person than those that would have been
obtained in a comparable transaction by the Restricted Person with an unrelated
Person or, if there is no such comparable transaction, on terms that are fair
and reasonable to the Restricted Person, and reflect an arms’-length negotiation
as determined by Independent Directors of such Restricted Person or Parent or
New Parent, whichever is then the ultimate parent company and (b) is not, in the
good faith determination of such Independent Directors materially worse for the
Restricted Person.

“Permitted Affiliate Store Transactions” means purchases from or returns to the
oil field supply store owned by Alice Environmental Services, LP by any
Restricted Person, as such transactions are described under “Transactions with
Related Persons” in the Final Offering Circular, in each case on terms that are
no less favorable to any such Restricted Person than those that would have been
obtained in a comparable transaction by any such Restricted Person or, if there
is no such comparable transaction, on terms that are fair and reasonable to any
such Restricted Person and reflect an arms’-length negotiation as determined by
the Independent Directors of such Restricted Person or its Parent or any New
Parent, whichever is then the ultimate parent company.

“Permitted Business” means any business that is the same as or similar,
reasonably related, complimentary or incidental to the business in which the
Restricted Persons are engaged on the Closing Date.

“Permitted Holder” means (a) John E. Crisp, Charles C. Forbes and Janet L.
Forbes and (b) any Affiliate or family member of a Person set forth in clause
(a) of this definition.

“Permitted Investments” means:

(aa) Cash Equivalents;

(bb) property used in the ordinary course of business of the Restricted Persons;

(cc) current assets arising from the sale or lease of goods and services in the
ordinary course of business by the Restricted Persons or from sales permitted
under Section 7.5;

(dd) Investments by Borrower in any wholly owned Subsidiary which is a
Guarantor;

 

18



--------------------------------------------------------------------------------

(ee) the acquisition and holding of Accounts owing to any Restricted Person if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary terms;

(ff) the endorsement of negotiable instruments held for collection in the
ordinary course of business;

(gg) making lease, utility and other similar deposits in the ordinary course of
business;

(hh) Investments by Parent or any New Parent in the Equity Interests of its
Subsidiaries;

(ii) additional Investments by the Restricted Persons in the Equity Interests of
Subsidiaries acquired or created after the date hereof;

(jj) Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent Accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(kk) loans and advances made by any Restricted Person in the ordinary course of
business to its directors, officers and employees for expenses (including moving
expenses related to transfer) incidental to carrying on the business of the
Restricted Persons or advances not to exceed $500,000 at any one time
outstanding;

(ll) loans made by Restricted Persons to directors, officers and employees the
proceeds of which are used by such directors, officers and employees to purchase
Equity Interests of any Restricted Person (and extensions, renewals,
modifications or replacements of the foregoing to the extent the principal
amount thereof is not increased), provided that the aggregate amount of loans
made pursuant to this clause (l) shall be approved by Lender in its sole
discretion;

(mm) the Investments existing on the date hereof specified in Section 7.8 of the
Disclosure Schedule;

(nn) advances and extensions of trade credit in the ordinary course of business;

(oo) other Investments in an aggregate amount not to exceed Five Million Dollars
($5,000,000);

(pp) guarantees constituting, or guarantees of, Indebtedness permitted by this
Agreement, including guarantees of Senior Secured Notes;

(qq) any investment resulting from the acquisition of assets or Equity Interests
solely in exchange for the issuance of Equity Interests of Parent or any New
Parent, whichever is then the ultimate parent company;

(rr) Investments resulting from the receipt of non-cash consideration from a
sale of assets not precluded under the Loan Documents; and

 

19



--------------------------------------------------------------------------------

(ss) Investments represented by Hedging Obligations.

“Permitted Liens” means:

(tt) statutory Liens for taxes, assessments or other governmental charges or
levies which are not yet delinquent or which are being contested in good faith
by appropriate action and for which adequate accruals have been maintained in
accordance with GAAP;

(uu) landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialmen’s, or other like Liens which do not secure Indebtedness, in each
case only to the extent arising in the ordinary course of business and only to
the extent securing obligations which are not delinquent or which are being
contested in good faith by appropriate proceedings and for which adequate
accruals have been maintained in accordance with GAAP;

(vv) minor defects and irregularities in title to any property, so long as such
defects and irregularities neither secure Indebtedness nor materially impair the
value of such property or the use of such property for the purposes for which
such property is held;

(ww) deposits of cash or securities to secure the performance of bids, trade
contracts (other than Indebtedness), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(xx) Liens under the Security Documents;

(yy) Liens securing the Senior Secured Notes and obligations under related
documentation, which Liens have been relegated to a second priority position
pursuant to the Intercreditor Agreement or as to which Lender elects not to take
a security interest;

(zz) with respect only to property subject to any particular Security Document,
Liens burdening such property which are expressly allowed by such Security
Document;

(aaa) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings that may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired no action to enforce such Lien has been commenced; and such Liens are
covered by a bond or insurance reasonably acceptable to Lender;

(bbb) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor and no such deposit account is intended by Borrower or any of its
Subsidiaries to provide collateral to the depository institution;

(ccc) conventional provisions contained in any contracts or agreements affecting
properties under which Borrower or any of its Subsidiaries is required
immediately before the expiration, termination or abandonment of a particular
property to reassign to such Person’s predecessor in title all or a portion of
such Person’s rights, titles and interests in and to all or portion of such
property;

 

20



--------------------------------------------------------------------------------

(ddd) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislations;

(eee) Liens under joint operating agreements, pooling or unitization agreements
or similar contractual arrangements arising in the ordinary course of the
business of Borrower or its Subsidiaries to secure amounts owing under such
agreements and contracts, which amounts are not more than 90 days past due or
are being contested in good faith by appropriate proceedings, if such reserve as
may be required by GAAP shall have been made therefor;

(fff) (i) Liens on fixed or capital assets acquired, constructed or improved by
Borrower; provided, that (A) such Liens secure Indebtedness permitted under
Section 7.1(f), (B) such Liens and the Indebtedness secured thereby are incurred
substantially simultaneously with the acquisition, construction or improvement
of such fixed or capital assets or within 180 days thereafter, (C) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness and (D) the amount of Indebtedness secured thereby is not more than
100% of the purchase price, and (ii) Liens in the nature of precautionary
financing statements filed against leased property by lessors holding Capital
Lease Obligations included in Indebtedness permitted under Section 7.1;

(ggg) Liens in favor of the Parent or any New Parent, whichever is then the
ultimate parent company, or their Subsidiaries;

(hhh) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Parent or any New Parent, whichever is
then the ultimate parent company, or their Subsidiaries; provided that such
Liens were in existence prior to the contemplation of such merger or
consolidation and do not extend to any assets other than those of the Person
merged into or consolidated with the Parent or any New Parent, whichever is then
the ultimate parent company, or their Subsidiaries;

(iii) Liens on property (including Equity Interests) existing at the time of
acquisition of the property by the Parent or any New Parent, whichever is then
the ultimate parent company, or their Subsidiaries; provided that such Liens
were in existence prior to, such acquisition, and not incurred in contemplation
of, such acquisition;

(jjj) Liens to secure Indebtedness, the incurrence of which is represented by
Capital Lease Obligations, mortgage financings or purchase money obligations, in
each case, incurred for the purpose of financing all or any part of the purchase
price or cost of design, construction, installation or improvement of property,
plant or equipment used in the business of the Parent or any New Parent,
whichever is then the ultimate parent company, or their Subsidiaries in an
aggregate principal amount, including all Permitted Refinancing Indebtedness
incurred to renew, refund, refinance, replace, defease or discharge any
Indebtedness incurred pursuant to this clause (q), not to exceed $10,000,000
million at any time outstanding, covering only the assets constructed or
acquired with or financed by such Indebtedness;

 

21



--------------------------------------------------------------------------------

(kkk) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(lll) Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other assets relating to such
letters of credit and products and proceeds thereof;

(mmm) Liens upon specific items of inventory or other goods and proceeds of the
Parent or any New Parent, whichever is then the ultimate parent company, or
their Subsidiaries to secure obligations in respect of bankers’ acceptances
issued or created for the account of any such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(nnn) Liens securing Hedging Obligations;

(ooo) Liens arising from precautionary UCC financing statements in connection
with operating leases or consignment of goods; and

(ppp) Liens incurred in the ordinary course of business of the Parent or any New
Parent, whichever is then the ultimate parent company, or their Subsidiaries
with respect to obligations that do not exceed $10,000,000 million at any one
time outstanding.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Parent or any
New Parent, whichever is then the ultimate parent company, or their Subsidiaries
issued in exchange for, or the net proceeds of which are used to renew, refund,
refinance, replace, defease or discharge other Indebtedness of Parent or any New
Parent, whichever is then the ultimate parent company, or its Subsidiaries
(other than intercompany Indebtedness), as the case may be; provided that:

(qqq) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);

(rrr) such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged;

(sss) if the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged is subordinated in right of payment to the
Senior Secured Notes, such Permitted Refinancing Indebtedness has a final
maturity date later than the final maturity date of, and is subordinated in
right of payment to, the Senior Secured Notes on terms at least as favorable,
taken as a whole, to the holders of Senior Secured Notes as those contained in
the documentation governing the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged; and

 

22



--------------------------------------------------------------------------------

(ttt) such Indebtedness is incurred either by Parent or any New Parent,
whichever is then the ultimate parent company, or its Subsidiary which is the
obligor on the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged.

“Permitted Tax Distributions” means:

(uuu) with respect to each tax year or portion thereof that the Parent or any
New Parent, whichever is then the ultimate parent company, qualifies (or any
predecessor in interest qualified) to be treated as a partnership not taxable as
a corporation, a grantor trust, a disregarded entity, an “S” corporation or a
qualified subchapter “S” subsidiary for U.S. federal income tax purposes or
subject to treatment on a comparable basis for purposes of state, local or
foreign tax law (a “Flow Through Entity”), the distribution by the Parent or any
New Parent to the holders of its Equity Interests of an amount equal to the
product of (x) the amount of aggregate net taxable income of the Parent or any
New Parent allocated to the holders of its Equity Interests for such period and
(y) the Presumed Tax Rate for such period; provided that to the extent that the
aggregate net taxable income of the Parent or any New Parent for a taxable year
actually reported to the holders of the Equity Interests is less than the
aggregate net taxable income assumed in calculating such amounts for a taxable
year, the holders of such Equity Interests can return an amount equal to the
product of such shortfall and the Presumed Tax Rate used in such calculations,
or an amount equal to such product shall be deducted from the next scheduled
Permitted Tax Distributions payable to such holders for later years; and

(vvv) if the Parent or any New Parent is not a Flow Through Entity, the payment
of the combined federal, state and local income taxes that would be paid by such
entity if it were a separate Delaware corporation filing separate federal, state
and local income tax returns with respect to its taxable income for such period
(or, to the extent applicable because there are corporate subsidiaries, if it
were the common parent of an affiliated group filing consolidated or combined
returns with respect to the taxable income of such entity, the Parent or any New
Parent, whichever is then the ultimate parent company, and their consolidated
corporate subsidiaries for such period).

For purposes of such computation, it will be assumed that any net operating loss
carryforwards or other carryforwards or tax attributes, such as alternative
minimum tax carryforwards, that arise in any period will be available to offset
taxable income payable in later years (regardless of any change in status as a
Flow Through Entity). Notwithstanding anything to the contrary, for purposes of
clause (b) above, the applicable taxable income or taxes shall not include
taxable income or taxes resulting from any change in the status from a Flow
Through Entity to an entity taxable as a corporation.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Presumed Tax Rate” means 39.6% or, if there is a change in applicable federal,
state or local tax rates, such other rate as the chief financial officer of the
Parent or any New Parent,

 

23



--------------------------------------------------------------------------------

whichever is then the ultimate parent company, certifies in writing to the
Lender to be a reasonable approximation of the highest, net marginal federal,
state and local income taxation rates payable by the holders of Equity Interests
of the Parent or any New Parent, as applicable, or with respect to the aggregate
net taxable income.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the Adjusted Libor Rate is to be
determined, or (b) any category of extensions of credit or other assets which
include Libor Loans.

“Responsible Officer” means, with respect to Borrower, the Chief Executive
Officer, President or Chief Financial Officer of Borrower, and with respect to
any other Restricted Person, if such Restricted Person is a limited liability
company, a Manager of such Restricted Person, and if such Restricted Person is a
corporation, the President or Chief Financial Officer of such Restricted Person.

“Restricted Person” means any of Borrower, each Subsidiary of Parent or New
Parent, if applicable, and each Guarantor.

“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.

“SEC” means the U.S. Securities and Exchange Commission or any successor
commission or agency.

“Secured Obligations” means all Obligations.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

“Security Documents” means all security agreements, deeds of trust, mortgages,
chattel mortgages, pledges, guaranties, financing statements, continuation
statements, extension agreements and other agreements or instruments now,
heretofore, or hereafter delivered by any Restricted Person to Lender in
connection with this Agreement or any transaction contemplated hereby to secure
or guarantee the payment of any part of the Obligations or the performance of
any Restricted Person’s other duties and obligations under the Loan Documents.

“Security Schedule” means Schedule 2 hereto.

 

24



--------------------------------------------------------------------------------

“Senior Secured Notes” means the 11% Senior Secured Notes initially issued
pursuant to that Indenture and any exchange notes issued pursuant thereto.

“Senior Secured Notes Offering” means the private placement of $205,000,000 of
the Senior Secured Notes (or such other amount as Borrower, Lender and an
initial purchaser of the Senior Secured Notes may agree).

“Subordinated Indebtedness” means any secured or unsecured Indebtedness of
Parent or Borrower which expressly contains in the instruments evidencing such
Indebtedness or in the indenture or other similar instrument under which it is
issued (which indenture or other similar instrument shall be binding on all
holders of such Indebtedness) subordination provisions (in form and substance
satisfactory to Lender in its sole discretion) substantially to the effect that
the holder agrees that the Indebtedness evidenced by such instrument, and any
renewals or extensions thereof, shall at all times and in all respects be
subordinate and junior in right of payment to the Obligations.

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) owned more than fifty percent (50%) by such
Person or which shares of interests having ordinary voting power (other than
Equity Interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned by such
Person.

“Taxes” has the meaning given to such term in Section 3.7(a).

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) or 4043(b)(4) of ERISA, or (b) the withdrawal of any ERISA
Affiliate from an ERISA Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the filing of a
notice of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041(c) of ERISA, or (d) the
institution of proceedings to terminate any ERISA Plan by the Pension Benefit
Guaranty Corporation under Section 4042 of ERISA, or (e) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any ERISA Plan.

“Threshold Amount” means $500,000.

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted or existing.

“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Libor Loans.

 

25



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time.

“Voting Stock” of any specified Person as of any date means the Equity Interests
of such Person that is at the time entitled to vote in the election of the
directors, managers or trustees, as applicable of such Person or that is
convertible into such voting Equity Interests.

“Weighted Average Life to Maturity “ means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(www) the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(xxx) the then outstanding principal amount of such Indebtedness.

Section 1.2. Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
Reference is hereby made to the Security Schedule for the meaning of certain
terms defined therein and used but not defined herein, which definitions are
incorporated herein by reference.

Section 1.3. Terms Generally; References and Titles. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References to any document, instrument, or
agreement (a) shall include all exhibits, schedules, and other attachments
thereto, and (b) shall include all documents, instruments, or agreements issued
or executed in replacement thereof. Titles appearing at the beginning of any
subdivisions are for convenience only and do not constitute any part of such
subdivisions and shall be disregarded in construing the language contained in
such subdivisions. The phrases “this section” and “this subsection” and similar
phrases refer

 

26



--------------------------------------------------------------------------------

only to the sections or subsections hereof in which such phrases occur. The word
“or” is not exclusive. Accounting terms have the meanings assigned to them by
GAAP, as applied by the accounting entity to which they refer. References to
“days” shall mean calendar days, unless the term “Business Day” is used. Unless
otherwise specified, references herein to any particular Person also refer to
its successors and permitted assigns.

Section 1.4. Calculations and Determinations. All calculations under the Loan
Documents of interest chargeable with respect to Libor Loans and of fees shall
be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 360 days. All other calculations of interest
made under the Loan Documents shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 360 days. Each
determination by Lender of amounts to be paid under ARTICLE III or any matters
which are to be determined hereunder by Lender (such as any Libor Rate, Adjusted
Libor Rate, Business Day or Interest Period) shall, in the absence of manifest
error, be conclusive and binding. Unless otherwise expressly provided herein or
unless Lender otherwise consents all financial statements and reports furnished
to Lender hereunder for periods ending after the date hereof shall be prepared
and all financial computations and determinations pursuant hereto shall be made
in accordance with GAAP with respect to Parent or any New Parent, whichever is
then the ultimate parent company, and its Subsidiaries on a Consolidated basis.

Section 1.5. Joint Preparation; Construction of Indemnities and Releases. This
Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto which would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document. All indemnification and release provisions of this Agreement shall be
construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.

ARTICLE II - The Loans and Letters of Credit

Section 2.1. Commitments to Lend; Note. Subject to the terms and conditions
hereof, Lender agrees to make loans to Borrower (herein called “Loans”) upon
Borrower’s request from time to time during the Commitment Period, provided that
(i) subject to Section 3.3, Section 3.4, and Section 3.6, Loans of the same Type
and as part of the same Borrowing, and (ii) after giving effect to such Loans,
the Facility Usage does not exceed either the Borrowing Base then in effect or
the Maximum Credit Amount taking into account all payments and reductions
required by Section 2.7. The obligation of Borrower to repay to Lender the
aggregate amount of all Loans made by Lender, together with interest accruing in
connection therewith, shall be evidenced by a single promissory note (herein
called “Note”) made by Borrower payable to the order of Lender in the form of
Exhibit A with appropriate insertions. Subject to the terms and conditions
hereof, Borrower may borrow, repay and reborrow hereunder. If at any time the
outstanding Loans exceeds either the Facility Usage or the Maximum Credit Amount
as shown on any Borrowing Base Certificate or as indicated by Lender’s own
records, Borrower shall, on the date of the delivery of such Borrowing Base
Certificate to Lender or on the date of notice from Lender as to Lender’s
records, prepay on the Note such amount as may be necessary to eliminate such
excess, plus all accrued but unpaid

 

27



--------------------------------------------------------------------------------

interest thereon. The amount of principal owing on the Note at any given time
shall be the aggregate principal amount of all Loans theretofore made by Lender
minus all payments of principal theretofore received by Lender on the Note.
Interest on the Note shall accrue and be due and payable as provided herein. The
Note shall be due and payable as provided herein, and shall be due and payable
in full on the Maturity Date. The sums advanced under the Note shall be used for
general corporate purposes, working capital and issuance of Letters of Credit.

Section 2.2. Requests for New Loans. Borrower must give to Lender written notice
of any requested Borrowing of new Loans to be advanced by Lender. Each such
notice constitutes a “Borrowing Notice” hereunder and must:

(a) specify (i) the aggregate amount of any such Borrowing of new Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of new Libor Loans, the date on which
such Libor Loans are to be advanced (which shall be the first day of the
Interest Period which is to apply thereto), and the length of the applicable
Interest Period; and

(b) be received by Lender not later than 12:00 o’clock Noon, Houston, Texas
time, on (i) the day on which any such Base Rate Loans are to be made, or
(ii) the third Business Day preceding the day on which any such Libor Loans are
to be made.

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed.

Section 2.3. Continuations and Conversions of Existing Loans. Borrower may make
the following elections with respect to Loans already outstanding: to convert
Base Rate Loans to Libor Loans, to convert Libor Loans to Base Rate Loans on the
last day of the Interest Period applicable thereto, and to continue Libor Loans
beyond the expiration of such Interest Period by designating a new Interest
Period to take effect at the time of such expiration. In making such elections,
Borrower may combine existing Loans made pursuant to separate Borrowings into
one new Borrowing or divide existing Loans made pursuant to one Borrowing into
separate new Borrowings, provided that Borrower may have no more than five
(5) Borrowings of Libor Loans outstanding at any time. To make any such
election, Borrower must give to Lender written notice (or telephonic notice
promptly confirmed in writing) of any such Conversion or Continuation of
existing Loans, with a separate notice given for each new Borrowing. Each such
notice constitutes a “Continuation/Conversion Notice” hereunder and must:

(a) specify the existing Loans which are to be Continued or Converted;

(b) specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be continued or converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Libor Loans into which such existing Loans are to be continued or
converted, the date on which such Continuation or Conversion is to occur (which
shall be the first day of the Interest Period which is to apply to such Libor
Loans), and the length of the applicable Interest Period; and

 

28



--------------------------------------------------------------------------------

(c) be received by Lender not later than 12 o’clock Noon, Houston, Texas time,
on (i) the day on which any such Continuation or Conversion to Base Rate Loans
is to occur, or (ii) the third Business Day preceding the day on which any such
Continuation or Conversion to Libor Loans is to occur.

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation. Each
Continuation/Conversion Notice shall be irrevocable and binding on Borrower.
During the continuance of any Default, Borrower may not make any election to
convert existing Loans into Libor Loans or continue existing Loans as Libor
Loans. If (due to the existence of a Default or for any other reason) Borrower
fails to timely and properly give any Continuation/Conversion Notice with
respect to a Borrowing of existing Libor Loans at least three days prior to the
end of the Interest Period applicable thereto, such Libor Loans shall
automatically be converted into Base Rate Loans at the end of such Interest
Period. No new funds shall be repaid by Borrower or advanced by Lender in
connection with any Continuation or Conversion of existing Loans pursuant to
this section, and no such Continuation or Conversion shall be deemed to be a new
advance of funds for any purpose; such Continuations and Conversions merely
constitute a change in the interest rate applicable to already outstanding
Loans.

Section 2.4. Use of Proceeds. Borrower shall use all Loans in accordance with
the uses specified in Section 2.1, to refinance Matured LC Obligations, and
provide working capital for its operations and for other general business
purposes. Borrower shall use all Letters of Credit, including uses on behalf of
other Restricted Persons, for its general corporate purposes. In no event shall
the funds from any Loan or any Letter of Credit be used directly or indirectly
by any Person for personal, family, household or agricultural purposes or for
the purpose, whether immediate, incidental or ultimate, of purchasing, acquiring
or carrying any “margin stock” (as such term is defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System) or to
extend credit to others directly or indirectly for the purpose of purchasing or
carrying any such margin stock. Borrower represents and warrants that Borrower
is not engaged principally, or as one of Borrower’s important activities, in the
business of extending credit to others for the purpose of purchasing or carrying
such margin stock.

Section 2.5. Interest Rates and Fees; Payment Dates; Retroactive Adjustments of
Applicable Interest Rates.

(a) Interest Rates. Subject to subsection (b) below, (i) each Base Rate Loan
shall bear interest on each day outstanding at the Adjusted Base Rate in effect
on such day, and (ii) each Libor Loan shall bear interest on each day during the
related Interest Period at the related Adjusted Libor Rate in effect on such
day.

(b) Default Rate. If an Event of Default shall have occurred and be continuing
under Section 9.1(a), Section 9.1(b), Section 9.1(j)(i), Section 9.1(j)(iii) or
Section 9.1(j)(iv), all outstanding Loans shall bear interest at the applicable
Default Rate. In addition, if an Event of Default shall have occurred and be
continuing (other than under Section 9.1(a), Section 9.1(b),

 

29



--------------------------------------------------------------------------------

Section 9.1(j)(i), Section 9.1(j)(iii) or Section 9.1(j)(iv)), Lender may, by
notice to Borrower, elect to have the outstanding Loans bear interest at the
applicable Default Rate, whereupon such Loans shall bear interest at the
applicable Default Rate until the earlier of (i) the first date thereafter upon
which there shall be no Event of Default continuing and (ii) the date upon which
Lender shall have rescinded such notice.

(c) Commitment Fees. In consideration of Lender’s commitment to make Loans,
Borrower will pay to Lender a commitment fee determined on a daily basis by
applying the Commitment Fee Rate to the unused portion of the Maximum Credit
Amount on each day during the Commitment Period, determined for each such day by
deducting from the amount of the Maximum Credit Amount at the end of such day
the Facility Usage. This commitment fee shall be due and payable in arrears on
the last day of each Fiscal Quarter and at the end of the Commitment Period.

(d) Payment Dates. On each Interest Payment Date relating to Base Rate Loans,
Borrower shall pay to Lender all unpaid interest which has accrued on the Base
Rate Loans to but not including such Interest Payment Date. On each Interest
Payment Date relating to a Libor Loan, Borrower shall pay to Lender all unpaid
interest which has accrued on such Libor Loan to but not including such Interest
Payment Date.

(e) Retroactive Adjustments of Applicable Interest Rates. If, as a result of any
restatement of or other adjustment to the financial statements of Parent or any
New Parent, whichever is then the ultimate parent company, and its Consolidated
Subsidiaries or for any other reason, Borrower or Lender determines that (i) the
Leverage Ratio as calculated by Parent or any New Parent, whichever is then the
ultimate parent company, as of any applicable date was inaccurate and (ii) a
proper calculation of the Leverage Ratio would have resulted in higher pricing
for such period, Borrower shall immediately and retroactively be obligated to
pay to Lender promptly on demand by Lender (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Lender), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This subsection shall not limit the rights of
Lender under this Section 2.5 or Section 2.10(a) or under ARTICLE IX. Borrower’s
obligations under this subsection shall survive the termination of this
Agreement and the other Loan Documents and the repayment of all other
Obligations hereunder.

Section 2.6. Optional Prepayments. Borrower may, (a) upon one Business Days’
notice to Lender with respect to any Base Rate Loan and (b) upon three
(3) Business Days’ notice to Lender with respect to any Libor Loan, from time to
time and without premium or penalty pay amounts outstanding under the Loans, in
whole or in part, provided (i) that the aggregate amounts of all partial
payments of principal on the Loans equals $250,000 or any higher integral
multiple of $250,000, and (ii) that if Borrower pays any Libor Loan on any day
other than the last day of the Interest Period applicable thereto, it shall pay
to Lender any amounts due under Section 3.5. Each payment of principal under
this section shall be accompanied by all interest then accrued and unpaid on the
principal so paid. Any principal or interest paid pursuant to this section shall
be in addition to, and not in lieu of, all payments otherwise required to be
paid under the Loan Documents at the time of such payment.

 

30



--------------------------------------------------------------------------------

Section 2.7. Repayment of Loans.

(a) Borrower shall repay the unpaid principal amount of all Loans on the
Maturity Date.

(b) If at any time the Facility Usage exceeds the Maximum Credit Amount (whether
due to a reduction in the Maximum Credit Amount in accordance with this
Agreement, or otherwise), Borrower shall immediately upon demand pay the
principal of the Loans (and after all Loans are repaid in full, provide LC
Collateral in accordance with Section 2.13(a)) in an amount at least equal to
such excess.

(c) If at any time the Facility Usage is less than the Maximum Credit Amount but
in excess of the Borrowing Base (such excess being herein called a “Borrowing
Base Deficiency”), Borrower shall, within five (5) Business Days after Lender
gives notice of such fact to Borrower, give notice to Lender electing to pay the
principal of the Loans (and, if the Facility Usage exceeds the Borrowing Base
after all Loans are repaid in full, provide LC Collateral in accordance with
Section 2.13(a)) in an aggregate amount sufficient to eliminate such Borrowing
Base Deficiency (or, if the Facility Usage exceeds the Borrowing Base after the
Loans have been paid in full, pay to Lender LC Collateral as required under
Section 2.13(a)), such payment to be made in full on or before the thirtieth day
after such notice by Lender to Borrower of such Borrowing Base Deficiency. Each
payment of principal under this subsection shall be accompanied by all interest
then accrued and unpaid on the principal so prepaid. Any principal or interest
prepaid pursuant to this subsection shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such payment.

Section 2.8. Letters of Credit. Subject to the terms and conditions hereof,
Borrower may at any time during the Commitment Period request Lender to issue,
increase the amount of or otherwise amend or extend, one or more Letters of
Credit, provided that, after taking such Letter of Credit into account:

(a) the Facility Usage does not exceed the Borrowing Base at such time;

(b) the aggregate amount of LC Obligations at such time does not exceed the LC
Sublimit;

(c) the expiration date of such Letter of Credit (as extended, if applicable) is
prior to the Letter of Credit Termination Date;

(d) such Letter of Credit is to be used for general business purposes of a
Restricted Person;

(e) such Letter of Credit is not directly or indirectly used to assure payment
of or otherwise support any Indebtedness of any Person other than Indebtedness
of any Restricted Person;

(f) the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject Lender to any cost which is not reimbursable under ARTICLE III;

 

31



--------------------------------------------------------------------------------

(g) the form and terms of such Letter of Credit are acceptable to Lender in the
reasonable exercise of its discretion; and

(h) all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

Lender will honor any such request if the foregoing conditions (a) through
(h) (the “LC Conditions”) have been met as of the date of issuance of such
Letter of Credit. Lender may choose to honor any such request for any other
Letter of Credit but has no obligation to do so and may refuse to issue any
other requested Letter of Credit for any reason which Lender in its sole
discretion deems relevant.

Section 2.9. Requesting Letters of Credit. Borrower must make written
application for any Letter of Credit or amendment or extension of any Letter of
Credit at least five (5) Business Days (or such shorter period as Lender may in
its discretion from time to time agree) before the date on which Borrower
desires for Lender to issue such Letter of Credit. By making any such written
application (unless otherwise expressly stated therein) Borrower shall be deemed
to have represented and warranted that the LC Conditions described in
Section 2.8 will be met as of the date of issuance of such Letter of Credit.
Each such written application for a Letter of Credit must be made in writing in
the form customarily used by Lender, the terms and provisions of which are
hereby incorporated herein by reference (or in such other form as may mutually
be agreed upon by Lender and Borrower). After the LC Conditions for a Letter of
Credit have been met as described in Section 2.8 (or if Lender otherwise desires
to issue such Letter of Credit earlier), Lender will issue such Letter of Credit
at Lender’s office in Houston, Texas. If any provisions of any LC Application
conflict with any provisions of this Agreement, the provisions of this Agreement
shall govern and control. Borrower shall promptly examine a copy of each Letter
of Credit and each amendment thereto that is delivered to it and, in the event
of any claim of noncompliance with Borrower’s instructions or other
irregularity, Borrower will immediately notify Lender.

Section 2.10. Reimbursement and Participations.

(a) Reimbursement by Borrower. Each Matured LC Obligation shall constitute a
loan by Lender to Borrower. Borrower promises to pay to Lender, or to Lender’s
order, on demand, the full amount of each Matured LC Obligation, together with
interest thereon (i) at the rate applicable to Base Rate Loans to and including
the first Business Day after such demand is made by Lender and (ii) at the
Default Rate applicable to Base Rate Loans on each day thereafter. The
obligation of Borrower to reimburse Lender for each Matured LC Obligation shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement (including any LC Application) under
all circumstances, including the following: (i) any lack of validity or
enforceability of such Letter of Credit or any other agreement or instrument
relating thereto; (ii) the existence of any claim, counterclaim, set-off,
defense or other right that Borrower may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; (iii) any draft, demand, certificate or

 

32



--------------------------------------------------------------------------------

other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit; (iv) any payment by Lender under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing. Without
limiting the generality of the foregoing, it is expressly agreed that the
absolute and unconditional nature of Borrower’s obligations under this section
to reimburse Lender for each drawing under a Letter of Credit will not be
excused by the gross negligence or willful misconduct of Lender. However, the
foregoing shall not be construed to excuse Lender from liability to Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Borrower to the extent permitted by
applicable Law) suffered by Borrower that are caused by Lender’s gross
negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof.

(b) Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder then Borrower may, during the
interval between the making thereof and the honoring thereof by Lender, request
Lender to make Loans to Borrower in the amount of such draft or demand, which
Loans shall be made concurrently with Lender’s payment of such draft or demand
and shall be immediately used by Lender to repay the amount of the resulting
Matured LC Obligation. Such a request by Borrower shall be made in compliance
with all of the provisions hereof, provided that for the purposes of the first
sentence of Section 2.1(a), the amount of such Loans shall be considered, but
the amount of the Matured LC Obligation to be concurrently paid by such Loans
shall not be considered.

(c) Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by Lender to Borrower from time to
time, shall be conclusive, absent manifest error, as to the amounts thereof.

Section 2.11. Letter of Credit Fees. In consideration of Lender’s issuance of
any Letter of Credit, Borrower agrees to pay to Lender a letter of credit
issuance fee at a rate equal to Lender’s letter of credit fee rate then in
effect (which shall be increased by one percent (1%) per annum during any period
in which interest on the Loans accrues at the Default Rate). Such fee shall be
paid to Lender the last day of each quarter.

Section 2.12. No Duty to Inquire.

(a) Drafts and Demands. Lender is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance or payment or
thereafter. Lender is under no duty to determine the proper identity of anyone
presenting such a draft or making such a demand (whether by tested telex or
otherwise) as the officer, representative or agent of any beneficiary under any
Letter of Credit, and payment by Lender to any such beneficiary when requested
by any such purported officer, representative or agent is hereby authorized and
approved. Borrower releases Lender from, and agrees to hold Lender harmless and
indemnified against, any liability or claim

 

33



--------------------------------------------------------------------------------

in connection with or arising out of the subject matter of this section, which
indemnity shall apply whether or not any such liability or claim is in any way
or to any extent caused, in whole or in part, by any negligent act or omission
of any kind by Lender, provided only that Lender shall not be released from or
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by or results from its own individual gross
negligence or willful misconduct, as determined in a final judgment.

(b) Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of any Restricted Person, or if the
amount of any Letter of Credit is increased at the request of any Restricted
Person, this Agreement shall be binding upon all Restricted Persons with respect
to such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by Lender or Lender’s correspondents in accordance with such extension,
increase or other modification.

(c) Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, Lender shall have no duty to determine the proper identity of
anyone appearing as transferee of such Letter of Credit, nor shall Lender be
charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by Lender to
any purported transferee or transferees as determined by Lender is hereby
authorized and approved, and Borrower releases Lender from, and agrees to hold
Lender harmless and indemnified against, any liability or claim in connection
with or arising out of the foregoing, which indemnity shall apply whether or not
any such liability or claim is in any way or to any extent caused, in whole or
in part, by any negligent act or omission of any kind by Lender, provided only
that Lender shall not be released from or entitled to indemnification for that
portion, if any, of any liability or claim which is proximately caused by or
results from its own individual gross negligence or willful misconduct, as
determined in a final judgment.

Section 2.13. LC Collateral.

(a) LC Obligations in Excess of Borrowing Base. If, after the making of all
mandatory prepayments required under Section 2.7, the outstanding LC Obligations
will exceed the Borrowing Base, then in addition to prepayment of the entire
principal balance of the Loans required under Section 2.7. Borrower will
immediately pay to Lender an amount equal to such excess. Lender will hold such
amount as security for the remaining LC Obligations (all such amounts held as
security for LC Obligations being herein collectively called “LC Collateral”)
and the other Obligations, and such collateral may be applied from time to time
to any Matured LC Obligations or other Obligations which are due and payable.
Neither this subsection nor the following subsection shall, however, limit or
impair any rights which Lender may have under any other document or agreement
relating to any Letter of Credit, LC Collateral or LC Obligation, including any
LC Application, or any rights which Lender may have to otherwise apply any
payments by Borrower and any LC Collateral under Section 3.1.

(b) Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 9.1 then, unless Lender
otherwise specifically elects to the contrary (which election may thereafter be
retracted by Lender at any time), all LC

 

34



--------------------------------------------------------------------------------

Obligations shall become immediately due and payable without regard to whether
or not actual drawings or payments on the Letters of Credit have occurred, and
Borrower shall be obligated to pay to Lender immediately an amount equal to the
aggregate LC Obligations which are then outstanding, which amount shall be held
by Lender as LC Collateral securing the remaining LC Obligations and the other
Obligations, and such LC Collateral may be applied from time to time to any
Matured LC Obligations or any other Obligations which are due and payable.

(c) Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by Lender in such Investments described in clause (d) of the
definition of Cash Equivalents as Lender may choose in its sole discretion. All
interest on (and other proceeds of) such Cash equivalents (other than
Investments) shall be reinvested or applied to Matured LC Obligations or other
Obligations which are due and payable. When all Obligations have been satisfied
in full, including all LC Obligations, all Letters of Credit have expired or
been terminated, and all of Borrower’s reimbursement obligations in connection
therewith have been satisfied in full, Lender shall release any remaining LC
Collateral. Borrower hereby assigns and grants to Lender a continuing security
interest in all LC Collateral paid by it to Lender, all Investments purchased
with such LC Collateral, and all proceeds thereof to secure its Matured LC
Obligations and its Obligations under this Agreement, the Note, and the other
Loan Documents, and Borrower agrees that such LC Collateral, Investments and
proceeds shall be subject to all of the terms and conditions of the Security
Documents. Borrower further agrees that Lender shall have all of the rights and
remedies of a secured party under the UCC as adopted in the State of New York
with respect to such security interest and that an Event of Default under this
Agreement shall constitute a default for purposes of such security interest.

(d) Payment of LC Collateral. When Borrower is required to provide LC Collateral
for any reason and fails to do so on the day when required, Lender may without
prior notice to Borrower or any other Restricted Person provide such LC
Collateral (whether by application of proceeds of other Collateral, by transfers
from other accounts maintained with Lender, or otherwise) using any available
funds of Borrower or any other Restricted Person also liable to make such
payments, and Lender will give notice thereof to Borrower or such other
Restricted Person, as the case may be, promptly after such application or
transfer; provided, however, the failure to give such notice shall not affect
the validity of such application or transfer. Any such amounts which are
required to be provided as LC Collateral and which are not provided on the date
required shall, for purposes of each Security Document, be considered past due
Obligations owing hereunder, and Lender is hereby authorized to exercise its
respective rights under each Security Document to obtain such amounts.

ARTICLE III - Payments to Lender

Section 3.1. General Procedures. Borrower will make each payment which it owes
under the Loan Documents to Lender, in lawful money of the United States of
America, without set-off, deduction or counterclaim, and in immediately
available funds. Each such payment must be received by Lender not later than 12
o’clock Noon, Houston, Texas time, on the date such payment becomes due and
payable. Any payment received by Lender after such time will be deemed to have
been made on the next following Business Day. Should any such payment become due
and payable on a day other than a Business Day, the maturity of such

 

35



--------------------------------------------------------------------------------

payment shall be extended to the next succeeding Business Day, and, in the case
of a payment of principal or past due interest, interest shall accrue and be
payable thereon for the period of such extension as provided in the Loan
Document under which such payment is due. Each payment under a Loan Document
shall be due and payable at the place set forth for Lender on the Lender
Schedule. When Lender collects or receives money on account of the Obligations,
Lender shall distribute all money so collected or received, and Lender shall
apply all such money so distributed, as follows (except as otherwise provided in
Section 9.3):

(a) first, for the payment of all Obligations which are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due to Lender under Section 10.4 and then to the partial payment of all other
Obligations then due in proportion to the amounts thereof, or as Lender shall
otherwise agree);

(b) then for the prepayment of amounts owing under the Loan Documents (other
than principal of the Loans) if so specified by Borrower;

(c) then for the prepayment of principal of the Loans, together with accrued and
unpaid interest on the principal so prepaid; and

(d) last, for the payment or prepayment of any other Obligations.

All payments applied to principal or interest on the Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with
Section 2.6 and Section 2.7.

Section 3.2. Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other Governmental Authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by
Lender or any corporation controlling Lender, then, upon demand by Lender,
Borrower will pay to Lender, from time to time as specified by Lender, such
additional amount or amounts which Lender shall determine to be appropriate to
compensate Lender or any corporation controlling Lender in light of such
circumstances, to the extent that Lender reasonably determines that the amount
of any such capital would be increased or the rate of return on any such capital
would be reduced by or in whole or in part based on the existence of the face
amount of Lender’s Loans or commitments under this Agreement.

Section 3.3. Increased Cost of Libor Loans. If any applicable Law (whether now
in effect or hereinafter enacted or promulgated, including Regulation D) or any
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof (whether or not having the
force of Law):

(a) shall change the basis of taxation of payments to Lender of any principal,
interest, or other amounts attributable to any Libor Loan or otherwise due under
this Agreement in respect of any Libor Loan (other than taxes imposed on the
overall net income of Lender or the Lending Office of Lender by any jurisdiction
in which Lender or the Lending Office is located); or

 

36



--------------------------------------------------------------------------------

(b) shall change, impose, modify, apply or deem applicable any reserve, special
deposit or similar requirements in respect of any Libor Loan (excluding those
for which Lender is fully compensated pursuant to adjustments made in the
definition of Libor Rate) or against assets of, deposits with or for the account
of, or credit extended by, Lender; or

(c) shall impose on Lender or the interbank eurocurrency deposit market any
other condition affecting any Libor Loan, the result of which is to increase the
cost to Lender of funding or maintaining any Libor Loan or to reduce the amount
of any sum receivable by Lender in respect of any Libor Loan by an amount deemed
by Lender to be material,

then Lender shall promptly notify Borrower in writing of the happening of such
event and of the amount required to compensate Lender for such event (on an
after-tax basis, taking into account any taxes on such compensation), whereupon
(i) Borrower shall pay such amount to Lender and (ii) Borrower may elect, by
giving to Lender not less than three Business Days’ notice, to convert all (but
not less than all) of any such Libor Loans into Base Rate Loans.

Section 3.4. Availability. If (a) any change in applicable Laws, or in the
interpretation or administration thereof of or in any jurisdiction whatsoever,
domestic or foreign, shall make it unlawful or impracticable for Lender to fund
or maintain Libor Loans, or shall materially restrict the authority of Lender to
purchase or take offshore deposits of dollars (i.e., “eurodollars”), or
(b) Lender determines that matching deposits appropriate to fund or maintain any
Libor Loan are not available to it, or (c) Lender determines that the formula
for calculating the Libor Rate does not fairly reflect the cost to Lender of
making or maintaining loans based on such rate, then, upon notice by Lender to
Borrower, Borrower’s right to elect Libor Loans from Lender shall be suspended
to the extent and for the duration of such illegality, impracticability or
restriction and all Libor Loans of Lender which are then outstanding or are then
the subject of any Borrowing Notice and which cannot lawfully or practicably be
maintained or funded shall immediately become or remain, or shall be funded as,
Base Rate Loans of Lender. Borrower agrees to indemnify Lender and hold it
harmless against all reasonable costs, expenses, claims, penalties, liabilities
and damages which may result from any such change in Law, interpretation or
administration. Such indemnification shall be on an after-tax basis, taking into
account any taxes imposed on the amounts paid as indemnity.

Section 3.5. Funding Losses. In addition to its other obligations hereunder,
Borrower will indemnify Lender against, and reimburse Lender on demand for, any
loss or expense incurred or sustained by Lender (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by a Lender to fund or maintain Libor Loans), as a result of (a) any
payment or prepayment (whether authorized or required hereunder or otherwise) of
all or a portion of a Libor Loan on a day other than the day on which the
applicable Interest Period ends, (b) any payment or prepayment, whether required
hereunder or otherwise, of a Loan made after the delivery, but before the
effective date, of a Continuation/Conversion Notice, if such payment or
prepayment prevents such Continuation/Conversion Notice from becoming fully
effective, (c) the failure of any Loan to be made or of any
Continuation/Conversion Notice to become effective due to any condition
precedent not being satisfied or due to any other action or inaction of any
Restricted Person, or (d) any Conversion (whether authorized or required
hereunder or otherwise) of all or any portion of any Libor Loan into a Base Rate
Loan or into a different Libor Loan on a day other than the day on which the
applicable Interest Period ends. Such indemnification shall be on an after-tax
basis, taking into account any taxes imposed on the amounts paid as indemnity.

 

37



--------------------------------------------------------------------------------

Section 3.6. Reimbursable Taxes. Borrower covenants and agrees that:

(a) Borrower will indemnify Lender against and reimburse Lender for all present
and future income, stamp and other taxes, levies, costs and charges whatsoever
imposed, assessed, levied or collected on or in respect of this Agreement or any
Libor Loans (whether or not legally or correctly imposed, assessed, levied or
collected), excluding, however, any taxes imposed on or measured by the overall
gross or net income of Lender, franchise or margin tax or the Lending Office of
Lender by any jurisdiction in which Lender or the Lending Office is located (all
such non-excluded taxes, levies, costs and charges being collectively called
“Reimbursable Taxes” in this section). Such indemnification shall be on an
after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.

(b) All payments on account of the principal of, and interest on, Lender’s Loans
and Note, and all other amounts payable by Borrower to Lender hereunder, shall
be made in full without set-off or counterclaim and shall be made free and clear
of and without deductions or withholdings of any nature by reason of any
Reimbursable Taxes, all of which will be for the account of Borrower. In the
event of Borrower being compelled by Law to make any such deduction or
withholding from any payment to Lender, Borrower shall pay on the due date of
such payment, by way of additional interest, such additional amounts as are
needed to cause the amount receivable by Lender after such deduction or
withholding to equal the amount which would have been receivable in the absence
of such deduction or withholding. If Borrower should make any deduction or
withholding as aforesaid, Borrower shall within 60 days thereafter forward to
Lender an official receipt or other official document evidencing payment of such
deduction or withholding.

(c) If Borrower is ever required to pay any Reimbursable Tax with respect to any
Libor Loan, Borrower may elect, by giving to Lender not less than three Business
Days’ notice, to convert all (but not less than all) of any such Libor Loan into
a Base Rate Loan, but such election shall not diminish Borrower’s obligation to
pay all Reimbursable Taxes.

(d) Notwithstanding the foregoing provisions of this section, Borrower shall be
entitled, to the extent it is required to do so by Law, to deduct or withhold
(and not to make any indemnification or reimbursement for) income or other
similar taxes imposed by the United States of America (other than any portion
thereof attributable to a change in federal income tax Laws effected after the
date hereof) from interest, fees or other amounts payable hereunder for the
account of Lender.

Section 3.7. Taxes.

(a) Any and all payments by Borrower to or for the account of Lender hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of Lender, taxes imposed on its gross or net income, and
franchise or margin taxes imposed on it, by the jurisdiction under the Laws of

 

38



--------------------------------------------------------------------------------

which Lender is organized or any political subdivision thereof (all such
non-excluded taxes, duties, levies, imposts, deductions, charges, withholdings,
and liabilities being hereinafter referred to as “Taxes”). If Borrower shall be
required by Law to deduct any Taxes from or in respect of any sum payable under
this Agreement or any other Loan Document to Lender, (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this section)
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Law.

(b) In addition, Borrower agrees to pay any and all present or future stamp or
documentary taxes and any other excise or property taxes or charges or similar
levies which arise from any payment made under this Agreement or any other Loan
Document or from the execution or delivery of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”).

(c) Borrower agrees to indemnify Lender for the full amount of Taxes and Other
Taxes (including, without limitation, any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this section) paid by
Lender (as the case may be) and any liability (including penalties, interest,
and expenses) arising therefrom or with respect thereto.

(d) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this section
shall survive the termination of the Commitment Period and the payment in full
of the Note.

Section 3.8. Time Limited. Notwithstanding anything to the contrary contained in
Sections 3.2, 3.4 and 3.5, no Borrower shall be required to reimburse or pay any
costs or expenses to Lender as required by such sections which have accrued more
than 120 days prior to Lender’s giving notice to Borrowers that Lender has
suffered or incurred such costs or expenses.

ARTICLE IV - Conditions Precedent to Lending

Section 4.1. Documents to be Delivered. Lender has no obligation to make its
first Loan or to issue the first Letter of Credit, unless Lender shall have
received all of the following, duly executed and delivered (as appropriate) and
in form, substance and date satisfactory to Lender:

(a) This Agreement and any other documents that Lender is to execute in
connection herewith.

(b) The Note.

(c) Each Security Document described in the Security Schedule.

(d) The Intercreditor Agreement.

 

39



--------------------------------------------------------------------------------

(e) Certain certificates of Borrower including:

(i) A Certificate of a Responsible Officer of Borrower, which shall contain the
names and signatures of the officers of Borrower authorized to execute Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto: (1) a copy of resolutions duly adopted
by the Board of Directors of Borrower and in full force and effect at the time
this Agreement is entered into, authorizing the execution of this Agreement and
the other Loan Documents delivered or to be delivered in connection herewith and
the consummation of the transactions contemplated herein and therein, (2) a copy
of the charter documents of Borrower and all amendments thereto, certified by
the appropriate official of Borrower’s state of organization, and (3) a copy of
any bylaws of Borrower;

(ii) A “Compliance Certificate” of a Responsible Officer of Borrower, of even
date with such Loan or such Letter of Credit, in which such Responsible Officer
certifies to the satisfaction of the conditions set out in subsections (a), (b),
(c) and (e) of Section 4.2;

(iii) A “Perfection Certificate” in the form of Exhibit F; and

(iv) A Borrowing Base Certificate.

(f) Certificate (or certificates) of the due formation, valid existence and good
standing of Borrower in its state of organization, issued by the appropriate
authorities of such jurisdiction, and certificates of Borrower’s good standing
and due qualification to do business, issued by appropriate officials in any
states in which Borrower owns property subject to Security Documents.

(g) Documents similar to those specified in subsections (e)(i) and (f) of this
section with respect to each Guarantor and the execution by it of its guaranty
of Borrower’s Obligations.

(h) A favorable opinion of Winstead PC, Parent’s, Borrowers’ and Guarantors’
counsel.

(i) The Initial Financial Statements.

(j) A certificate by a Responsible Officer of Borrower, certifying the Initial
Financial Statements delivered pursuant to clause (i) above are correct and
complete in all material respects as of the date hereof.

(k) Certificates or binders evidencing Restricted Persons’ insurance in effect
on the date hereof.

(l) A certificate by a Responsible Officer of parent certifying that the Senior
Secured Notes Offering has occurred.

(m) Payment of all commitment, facility, agency and other fees required to be
paid to Lender pursuant to any Loan Documents or any commitment agreement
heretofore entered into.

 

40



--------------------------------------------------------------------------------

(n) Borrower shall have delivered to Lender a certificate certifying that the
documents attached thereto are true and correct copies of all material
agreements then existing between a Restricted Person and another Restricted
Person or between a Restricted Person and any Affiliate of any Restricted
Person, including all waivers, supplements or amendments thereto, in each case,
in the form existing on the Closing Date, and the terms thereof shall be
reasonably satisfactory to Lender in form and substance.

(o) Borrower shall have paid all fees required to be paid on or before the
Closing Date to Lender pursuant to any Loan Document or any commitment agreement
heretofore entered into.

(p) All documents and instruments which Lender has then reasonably requested, in
addition to those described in this Section 4.1. All such additional documents
and instruments shall be reasonably satisfactory to Lender in form, substance
and date.

Section 4.2. Additional Conditions Precedent. Lender has no obligation to make
any Loan (including its first) or issue any Letter of Credit (including its
first), unless the following conditions precedent have been satisfied:

(a) All representations and warranties made by any Restricted Person in any Loan
Document shall be true and correct in all material respects on and as of the
date of such Loan or the date of issuance of such Letter of Credit as if such
representations and warranties had been made as of the date of such Loan or the
date of issuance of such Letter of Credit, except to the extent that such
representation or warranty was made as of a specific date or updated, modified
or supplemented as of a subsequent date with the consent of Lender, in which
cases such representations and warranties shall have been true and correct in
all material respects on and of such earlier date.

(b) No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit.

(c) Each Restricted Person shall have performed and complied with all agreements
and conditions required in the Loan Documents to be performed or complied with
by it on or prior to the date of such Loan or the date of issuance of such
Letter of Credit.

(d) The making of such Loan or the issuance of such Letter of Credit shall not
be prohibited by any Law and shall not subject Lender to any penalty or other
onerous condition under or pursuant to any such Law.

(e) No Material Adverse Change shall have occurred to, and no event or
circumstance shall have occurred that could reasonably be expected to cause a
Material Adverse Change to, Borrower’s combined financial condition or
businesses since the date of the Initial Financial Statements.

(f) Lender shall have received all documents and instruments which Lender has
then requested, in addition to those described in Section 4.1 (including
opinions of legal counsel for Restricted Persons; corporate documents and
records; documents evidencing governmental authorizations, consents, approvals,
licenses and exemptions; and certificates of public officials

 

41



--------------------------------------------------------------------------------

and of officers and representatives of Borrower and other Persons), as to
(i) the accuracy and validity of or compliance with all representations,
warranties and covenants made by any Restricted Person in this Agreement and the
other Loan Documents, (ii) the satisfaction of all conditions contained herein
or therein, and (iii) all other matters pertaining hereto and thereto. All such
additional documents and instruments shall be satisfactory to Lender in form,
substance and date.

ARTICLE V - Representations and Warranties

To confirm Lender’s understanding concerning Restricted Persons and Restricted
Persons’ businesses, properties and obligations and to induce Lender to enter
into this Agreement and to extend credit hereunder, each of Parent and Borrower
represent and warrant to Lender that:

Section 5.1. No Default. No Restricted Person is in default in the performance
of any of its covenants and agreements contained in any Loan Document. No event
has occurred and is continuing which constitutes a Default.

Section 5.2. Organization and Good Standing. Each Restricted Person is duly
organized or formed, validly existing and in good standing under the Laws of its
jurisdiction of organization or formation, having all requisite corporate or
similar powers required to carry on its business and enter into and carry out
the transactions contemplated hereby. Each Restricted Person is duly qualified,
in good standing, and authorized to do business in all other jurisdictions
wherein the character of the properties owned or held by it or the nature of the
business transacted by it makes such qualification necessary except where the
failure to so qualify would not reasonably be expected to cause a Material
Adverse Change. If applicable, each Restricted Person has taken all actions and
procedures customarily taken in order to enter, for the purpose of conducting
business or owning property, each jurisdiction outside the United States wherein
the character of the properties owned or held by it or the nature of the
business transacted by it makes such actions and procedures desirable.

Section 5.3. Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. Borrower
is duly authorized to borrow funds hereunder.

Section 5.4. No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with, violate or result in a breach of any
provision of (i) any Law, (ii) the organizational documents of any Restricted
Person, or (iii) any material agreement, judgment, license, order or permit
applicable to or binding upon any Restricted Person, (b) result in the
acceleration of any Indebtedness owed by any Restricted Person, or (c) result in
or require the creation of any Lien upon any assets or properties of any
Restricted Person except as expressly contemplated or permitted in the Loan
Documents. Except (i) as expressly contemplated in the Loan Documents and
(ii) such as have

 

42



--------------------------------------------------------------------------------

been obtained or made and are in full force and effect, no permit, consent,
approval, authorization or order of, and no notice to or filing with, any
Tribunal or third party is required on the part of or in respect of a Restricted
Person in connection with the execution, delivery or performance by any
Restricted Person of any Loan Document or to consummate any transactions
contemplated by the Loan Documents.

Section 5.5. Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable against such Restricted Person in accordance with their respective
terms except as such enforcement may be limited by bankruptcy, insolvency,
moratorium, fraudulent transfer, fraudulent conveyance or similar Laws of
general application relating to the enforcement of creditors’ rights.

Section 5.6. Initial Financial Statements. Borrower has heretofore delivered to
Lender copies of the Initial Financial Statements which are complete and correct
in all material respects. The Initial Financial Statements fairly present
Borrower’s combined financial position at the respective dates thereof and the
combined results of operations and combined cash flows for the periods then
ended. Since the date of the Initial Financial Statements no Material Adverse
Change has occurred, except as reflected in Section 5.6 of the Disclosure
Schedule. All Initial Financial Statements were prepared in accordance with
GAAP.

Section 5.7. Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which are, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in Section 5.7 of the Disclosure Schedule or otherwise
permitted under Section 7.1. Except as shown in the Initial Financial Statements
or disclosed in Section 5.7 of the Disclosure Schedule, no Restricted Person is
subject to or restricted by any franchise, contract, deed, charter restriction,
or other instrument or restriction which could reasonably be expected to cause a
Material Adverse Change.

Section 5.8. Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby when taken together with all other disclosures
made in or in connection with the Loan Documents contains any untrue statement
of a material fact or omits to state any material fact known to any Restricted
Person (other than industry-wide risks normally associated with the types of
businesses conducted by Restricted Persons) necessary to make the statements
contained herein or therein collectively not misleading as of the date made or
deemed made. There is no fact known to any Restricted Person (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) that has not been disclosed to Lender in writing which
could cause a Material Adverse Change.

Section 5.9. Litigation. Except as disclosed in the Initial Financial Statements
or in Section 5.9 of the Disclosure Schedule: (a) there are no actions, suits or
legal, equitable, arbitrative or administrative proceedings pending before a
Tribunal, or to the knowledge of any Restricted Person threatened, against any
Restricted Person or affecting any

 

43



--------------------------------------------------------------------------------

Collateral before any Tribunal which could cause a Material Adverse Change, and
(b) there are no outstanding judgments, injunctions, writs, rulings or orders by
any such Tribunal against any Restricted Person or any Restricted Person’s
stockholders, partners, members, directors or officers or affecting any
Collateral or any of its material assets or property which could cause a
Material Adverse Change.

Section 5.10. Labor Disputes and Acts of God. Except as disclosed in
Section 5.10 of the Disclosure Schedule, neither the business nor the properties
of any Restricted Person has been affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance), which could cause a Material Adverse Change.

Section 5.11. ERISA Plans and Liabilities. All currently existing ERISA Plans
are listed in Section 5.11 of the Disclosure Schedule. Except as disclosed in
the Initial Financial Statements or in Section 5.11 of the Disclosure Schedule,
no Termination Event has occurred with respect to any ERISA Plan and, with
respect to each ERISA Plan, all ERISA Affiliates are in compliance with ERISA in
all material respects. No ERISA Affiliate is required to contribute to, or has
any other absolute or contingent liability in respect of, any “multiemployer
plan” as defined in Section 4001 of ERISA. Except as set forth in Section 5.11
of the Disclosure Schedule: (a) no “accumulated funding deficiency” (as defined
in Section 412(a) of the Internal Revenue Code) exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate,
and (b) the current value of each ERISA Plan’s benefits does not exceed the
current value of such ERISA Plan’s assets available for the payment of such
benefits by more than the Threshold Amount.

Section 5.12. Environmental and Other Laws. Except as disclosed in Section 5.12
of the Disclosure Schedule: (a) Restricted Persons are conducting their
businesses in material compliance with all applicable Laws, including
Environmental Laws, and have and are in compliance with all licenses and permits
required under any such Laws; (b) none of the operations or properties of any
Restricted Person is the subject of federal, state or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials; (c) no Restricted Person (and to the best knowledge of
Borrower, no other Person) has filed any notice under any Law indicating that
any Restricted Person is responsible for the improper release into the
environment, or the improper storage or disposal, of any material amount of any
Hazardous Materials or that any Hazardous Materials have been improperly
released, or are improperly stored or disposed of, upon any property of any
Restricted Person; (d) no Restricted Person has transported or arranged for the
transportation of any Hazardous Material to any location which is (i) listed on
the National Priorities List under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, listed for possible
inclusion on such National Priorities List by the Environmental Protection
Agency in its Comprehensive Environmental Response, Compensation and Liability
Information System List, or listed on any similar state list or (ii) the subject
of federal, state or local enforcement actions or other investigations which may
lead to claims against any Restricted Person for clean-up costs, remedial work,
damages to natural resources or for personal injury claims (whether under
Environmental Laws or otherwise); and (e) no Restricted Person otherwise has any
known

 

44



--------------------------------------------------------------------------------

material contingent liability under any Environmental Laws or in connection with
the release into the environment, or the storage or disposal, of any Hazardous
Materials. Each Restricted Person undertook, at the time of its acquisition of
each of its material properties, all appropriate inquiry into the previous
ownership and uses of the Property and any potential environmental liabilities
associated therewith.

Section 5.13. Names and Places of Business. No Restricted Person has, during the
five (5) years preceding the Closing Date, been known by, or used any other
trade or fictitious name, except as disclosed in Section 5.13 of the Disclosure
Schedule or been organized in a jurisdiction other than its jurisdiction of
organization as of the date hereof.

Section 5.14. Subsidiaries. As of the Closing Date, (i) Parent does not have any
Subsidiary except those listed in Section 5.14 of the Disclosure Schedule or
disclosed to Lender in writing and (ii) no Restricted Person has any equity
investments in any other Person except those listed in Section 5.14 of the
Disclosure Schedule and Permitted Investments. Parent owns, directly or
indirectly, the Equity Interests in each of its Subsidiaries which is indicated
in Section 5.14 of the Disclosure Schedule or as disclosed to Lender in writing.

Section 5.15. Government Regulation. Neither Borrower nor any other Restricted
Person owing Obligations is (a) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (b) subject to regulation under the Federal
Power Act, as amended, or any other Law which regulates the incurring by such
Person of Indebtedness, including Laws relating to common contract carriers or
the sale of electricity, gas, steam, water or other public utility services.

Section 5.16. Insider. No Restricted Person, nor any Person having “control” (as
that term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated
pursuant thereto) of any Restricted Person, is a “director” or an “executive
officer” or “principal shareholder” (as those terms are defined in 12 U.S.C. §
375b(8) or (9) or in regulations promulgated pursuant thereto) of Lender, of a
bank holding company of which Lender is a Subsidiary or of any Subsidiary of a
bank holding company of which Lender is a Subsidiary.

Section 5.17. Solvency. Upon giving effect to the making of the Loans, the
execution and delivery of the Loan Documents by Borrower and each Guarantor and
the consummation of the transactions contemplated hereby, (a) Borrower and each
Guarantor will not be insolvent (as such term is defined in the United States
Bankruptcy Code, Title 11 U.S.C., as amended (the “Code”), and with all terms
used in this Section that are defined in the Code having the meanings ascribed
to those terms in the text and interpretive case law applicable to the Code),
(b) the sum of Borrower’s and each Guarantor’s respective debts, including
absolute and contingent liabilities, the Obligations or guarantees thereof,
shall not exceed the value of such Restricted Person’s respective assets, at a
fair valuation, and (c) Borrower’s and each Guarantor’s capital is not
unreasonably small for the business in which such Restricted Person is engaged
and intends to be engaged. Neither Borrower nor any Restricted Person has
incurred (whether under the Loan Documents or otherwise), nor does any
Restricted Person intend to incur or believe that it will incur, debts which
will be beyond its ability to pay as such debts mature.

 

45



--------------------------------------------------------------------------------

Section 5.18. Title to Properties; Intellectual Property. Each Restricted Person
has good and defensible title to all of the Collateral and to all of its
material properties and assets, free and clear of all Liens, encumbrances, or
adverse claims other than Permitted Liens and in each case free and clear of all
impediments to the use of such properties and assets in such Restricted Person’s
business. Each Restricted Person possesses all licenses or otherwise has valid
rights to use all patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) which are
necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Restricted Person is in violation in
any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property.

Section 5.19. Taxes. Borrower has filed all United States Federal information
returns and each Restricted Person has filed all other material tax returns that
are required to be filed by it and have paid all Taxes due pursuant to such
returns or pursuant to any assessment received by any Restricted Person and all
other penalties or charges. The charges, accruals and revenues on the books of
each Restricted Person in respect of Taxes are, in the opinion of Borrower,
adequate. No Restricted Person has given or been requested to give a waiver of
the statute of limitations relating to the payment of any federal or other
Taxes. Borrower and Parent are Flow Through Entities not subject to income taxes
at the entity level.

ARTICLE VI - Affirmative Covenants

To conform with the terms and conditions under which Lender is willing to have
credit outstanding to Borrower, and to induce Lender to enter into this
Agreement and extend credit hereunder, each of Parent and Borrower warrants,
covenants and agrees that until the full and final payment of the Obligations
and the termination of this Agreement (as determined without regard to
unasserted indemnity claims), unless Lender has previously agreed otherwise:

Section 6.1. Payment and Performance. Each Restricted Person will pay all
amounts due under the Loan Documents, to which it is a party, in accordance with
the terms thereof and will observe, perform and comply with every covenant, term
and condition set forth in the Loan Documents to which it is a party. Parent
will cause each other Restricted Person to observe, perform and comply with
every such term, covenant and condition in any Loan Document.

Section 6.2. Books, Financial Statements and Reports. Each Restricted Person
will at all times maintain full and accurate books of account and records.
Parent or any New Parent, whichever is then the ultimate parent company, will
maintain and will cause each Subsidiary (including Borrowers) to maintain a
standard system of accounting, will maintain its Fiscal Year, and will furnish
or cause to be furnished the following statements and reports to Lender at
Parent’s or New Parent’s expense:

(a) Within 90 days after the end of each Fiscal Year, complete Consolidated and
consolidating financial statements of Parent or New Parent, whichever is then
the ultimate parent company, and its Consolidated Subsidiaries together with all
notes thereto, prepared in

 

46



--------------------------------------------------------------------------------

reasonable detail in accordance with GAAP, together with an unqualified opinion,
based on an audit using generally accepted auditing standards, by
PricewaterhouseCoopers or other independent certified public accounting firm of
recognized standing selected by Borrower and acceptable to Lender, stating that
such Consolidated financial statements have been so prepared. These financial
statements shall contain a Consolidated and consolidating balance sheet as of
the end of such Fiscal Year and Consolidated and consolidating statements of
earnings, of cash flows, and of changes in owners’ equity for such Fiscal Year,
each setting forth in comparative form the corresponding figures for the
preceding Fiscal Year. In addition, concurrent with the delivery of such
financial statements, Parent or New Parent, whichever is then the ultimate
parent company, will furnish an opinion by such accountants independently
assessing Parent’s or New Parent’s, whichever is then the ultimate parent
company, internal controls over financial reporting in accordance with Item 308
of SEC Regulation S-K, PCAOB Auditing Standard No. 2, and Section 404 of the
Sarbanes-Oxley Act of 2002 expressing a conclusion that contains no statement
that there is a material weakness in such internal controls, except for such
material weaknesses as to which Lender does not object; provided however, for
the Fiscal Year ending 2008 the material weaknesses set forth on Section 6.2 of
the Disclosure Schedule shall be permitted.

(b) As soon as available, and in any event within forty five (45) days after the
end of each Fiscal Quarter, Consolidated and consolidating balance sheet as of
the end of such Fiscal Quarter and Consolidated and consolidating statements of
earnings and cash flows for such Fiscal Quarter and for the period beginning on
the first day of the then current Fiscal Year to the end of such Fiscal Quarter
of Parent or any New Parent, whichever is then the ultimate parent company, and
its Consolidated Subsidiaries, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal year-end
adjustments and the absence of footnotes. In addition, Parent will, together
with each such set of financial statements and each set of financial statements
furnished under subsection (a) of this section, furnish a certificate in the
form of Exhibit D (herein called the “Compliance Certificate”) signed by a
Responsible Officer of Borrower and Parent or any New Parent, whichever is then
the ultimate parent company, stating that such financial statements are accurate
and complete in all material respects (subject to normal year-end adjustments
and the absence of footnotes), stating that he/she has reviewed the Loan
Documents, containing calculations showing compliance (or non-compliance) at the
end of such Fiscal Quarter with the requirements of Section 8.2 and stating that
no Default exists at the end of such Fiscal Quarter or at the time of such
certificate or specifying the nature and period of existence of any such
Default.

(c) As soon as available, and in any event within thirty (30) days after the end
of each month, a Borrowing Base Certificate signed by a Responsible Officer of
Borrower and Parent or any New Parent, whichever is then the ultimate parent
company together with an accounts receivable aging report, each in form and
detail reasonably satisfactory to Lender.

(d) The following reports that are filed with the SEC:

(i) All quarterly and annual reports that are filed with the SEC on Forms 10-Q
and 10-K, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” that describes the financial condition and
results of operations of Parent or any New Parent, whichever is then the
ultimate parent company, and its Consolidated Subsidiaries, as the case may be;
and

 

47



--------------------------------------------------------------------------------

(ii) All current reports that would be required to be filed with the SEC on Form
8-K if Parent or any New Parent, whichever is then the ultimate parent company,
were required to file such reports.

in each case, within the time periods specified in the SEC’s rules and
regulations, provided, that (1) it is understood that Parent or any New Parent,
whichever is then the ultimate parent company, will furnish to the Lender an
Annual Report on Form 10-K for the year ended December 31, 2007, by April 15,
2008, but such annual report need only include the financial statements, Notes
related thereto and a “Management’s Discussion and Analysis of Financial
Condition and Results of Operation” in accordance with the rules and regulations
of the SEC applicable to such report, in all material respects; and (2) if a New
Parent is formed, such New Parent may become the reporting company contemplated
hereby, provided that such election would comply with the applicable rules and
regulations of the SEC. To the extent financial statements included in any such
10-Q or 10-K satisfy the requirements of (a) or (b) above they will be regarded
as complying with such subparagraphs, as well as, this subparagraph (d).

(e) Annual Collateral Audit. Upon the request of Lender therefor, the Restricted
Persons, at their expense, shall furnish to Lender as soon as available, and in
any event within the later of (i) ninety (90) days after the end of each Fiscal
Year of the Restricted Persons or (ii) sixty (60) days after Lender’s selection
of an independent firm, an annual audit of a representative portion of the
Collateral prepared by an independent firm selected by Lender, which audit shall
be in form and detail reasonably satisfactory to Lender.

Section 6.3. Other Information and Inspections. Each Restricted Person will
furnish to Lender any information which Lender may from time to time request
concerning any provision of the Loan Documents, any Collateral, or any matter in
connection with Restricted Persons’ businesses, properties, prospects, financial
condition and operations, including all evidence which Lender from time to time
reasonably requests in writing as to the accuracy and validity of or compliance
with all representations, warranties and covenants made by any Restricted Person
in the Loan Documents, the satisfaction of all conditions contained therein, and
all other matters pertaining thereto. Prior to a Default or Event of Default and
no more often than twice annually, each Restricted Person will permit
representatives appointed by Lender (including independent accountants,
auditors, agents, attorneys, appraisers and any other Persons) to visit and
inspect during normal business hours any of such Restricted Person’s property,
including its books of account, other books and records, and any facilities or
other business assets, and to make extra copies therefrom and photocopies and
photographs thereof, and to write down and record any information such
representatives obtain, and each Restricted Person shall permit Lender or its
representatives to investigate and verify the accuracy of the information
furnished to Lender in connection with the Loan Documents and to discuss all
such matters with its officers, employees and representatives subject to the
provisions of Section 10.6.

Section 6.4. Notice of Material Events and Change of Address. Borrower will
promptly, after becoming aware thereof, notify Lender in writing, stating that
such notice is being given pursuant to this Agreement, of:

(a) the occurrence of any Material Adverse Change;

 

48



--------------------------------------------------------------------------------

(b) the occurrence of any Default;

(c) the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound which could reasonably be
expected to cause a Material Adverse Change;

(d) the occurrence of any Termination Event;

(e) any claim under any Environmental Law adverse to a Restricted Person or of
potential liability with respect to such claim, or any other adverse claim
asserted against any Restricted Person or with respect to any Restricted
Person’s properties taken as a whole which could reasonably be expected to cause
a Material Adverse Change;

(f) the filing of any suit or proceeding against any Restricted Person; and

(g) any material change of accounting policies or financial reporting practices
by any Restricted Person.

Upon the occurrence of any of the foregoing, Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default, or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Borrower will also notify
Lender in writing at least fifteen (15) Business Days prior to the date that any
Restricted Person changes its name or the location of its chief executive office
or its location under the UCC.

Section 6.5. Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all Collateral and all other property used or useful
in the conduct of its business in good condition (ordinary wear and tear
excepted) in accordance with prudent industry standards, and in material
compliance with all applicable Laws, in conformity with all applicable
contracts, servitudes, leases and agreements, and will from time to time make
all repairs, renewals and replacements needed to enable the business and
operations carried on in connection therewith to be promptly and advantageously
conducted at all times; provided that no Restricted Person shall be required to
do so if such Collateral or other property is worthless, obsolete, worn out,
surplus or no longer useful to the conduct of the business and affairs of such
Borrower or is being replaced by other property.

Section 6.6. Maintenance of Existence and Qualifications. Each Restricted Person
will maintain and preserve its existence and its rights and franchises in full
force and effect and will qualify to do business in all states or jurisdictions
where required by applicable Law, except where the failure so to qualify would
not cause a Material Adverse Change or where a Restricted Person merges,
consolidates or otherwise combines with another Restricted Person.

 

49



--------------------------------------------------------------------------------

Section 6.7. Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns including any extensions;
(b) timely pay all taxes, assessments, and other governmental charges or levies
imposed upon it or upon its income, profits or property before the same become
delinquent; (c) within ninety (90) days past the original invoice billing due
date therefor, or, if earlier, when due in accordance with its terms, pay and
discharge all Liabilities owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business; (d) pay and discharge before the same becomes
delinquent all other Liabilities now or hereafter owed by it, other than royalty
payments suspended in the ordinary course of business; and (e) maintain
appropriate accruals for all of the foregoing in accordance with GAAP. Each
Restricted Person may, however, delay paying or discharging any of the foregoing
so long as it is in good faith contesting the validity thereof by appropriate
proceedings, if necessary, and has set aside on its books adequate accruals
therefore which are required by GAAP.

Section 6.8. Insurance. Borrower will maintain with financially sound and
reputable insurance companies not Affiliates of Borrower, insurance with respect
to its properties and business against loss or damage of the kinds believed in
the good faith judgment of Borrower to be customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
believed in the good faith judgment of Borrower to be customarily carried under
similar circumstances by such other Persons and providing (a) for payment of
losses to Lender as its interests may appear, (b) that such policies may not be
canceled or reduced or affected in any material manner for any reason without
thirty (30) days prior notice to Lender, and (c) for any other matters specified
in any applicable Security Document or which Lender may reasonably require. The
current insurance carriers and levels of coverage are deemed to satisfy the
requirements above.

Section 6.9. Performance on Borrower’s Behalf. If any Restricted Person fails to
pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts it
is required to pay under any Loan Document, Lender may pay the same. Borrower
shall immediately reimburse Lender for any such payments and each amount paid by
Lender shall constitute an Obligation owed hereunder which is due and payable on
the date such amount is paid by Lender.

Section 6.10. Interest. Borrower hereby promises to Lender to pay interest at
the Default Rate applicable to Base Rate Loans on all Obligations (including
Obligations to pay fees or to reimburse or indemnify Lender but excluding
principal of, and interest on, any Loan, and any Matured LC Obligation, interest
on which is covered by Section 2.5 and Section 2.10(a)) which Borrower has in
this Agreement promised to pay to Lender or such Lender Party and which are not
paid when due. Such interest shall accrue from the date such Obligations become
due until they are paid.

Section 6.11. Compliance with Agreements and Law. Each Restricted Person will
perform all material obligations it is required to perform under the terms of
the Indenture, each other indenture, mortgage, deed of trust, security
agreement, lease, franchise, agreement, contract or other instrument or
obligation to which it is a party or by which it or any of its properties is
bound unless such obligation is being contested in good faith. Each Restricted
Person will conduct its business and affairs in compliance with all Laws
applicable thereto. Each

 

50



--------------------------------------------------------------------------------

Restricted Person will cause all licenses and permits reasonably necessary for
the conduct of its business and the ownership and operation of its property used
in the conduct of its business to be at all times maintained in good standing
and in full force and effect.

Section 6.12. Environmental Matters; Environmental Reviews.

(a) Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect so as not to
cause a Material Adverse Change. No Restricted Person will do anything or permit
anything to be done which will subject any of its properties to any remedial
obligations, which could reasonably be expected to cause a Material Adverse
Change, under, or result in noncompliance, which could reasonably be expected to
cause a Material Adverse Change, with applicable permits and licenses issued
under, any applicable Environmental Laws, assuming disclosure to the applicable
governmental authorities of all relevant facts, conditions and circumstances.
Upon Lender’s reasonable request, Borrower will provide at its own expense an
environmental inspection of any of the Restricted Persons’ material real
properties and audit of their environmental compliance procedures and practices,
in each case from an engineering or consulting firm approved by Lender.

(b) Borrower will promptly furnish to Lender copies of all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings which could reasonably be expected to cause a Material Adverse
Change and are received by any Restricted Person, or of which Borrower otherwise
has notice, pending or threatened against any Restricted Person by any
Governmental Authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or any permits, licenses or
authorizations that could reasonably be expected to cause a Material Adverse
Change and arise in connection with any Restricted Person’s ownership or use of
its properties or the operation of its business.

(c) Borrower will promptly furnish to Lender all requests for information,
notices of claim, demand letters, and other notifications, received by Borrower
that could reasonably be expected to cause a Material Adverse Change and are in
connection with any Restricted Person’s ownership or use of its properties or
the conduct of its business, relating to potential responsibility with respect
to any investigation or clean-up of Hazardous Material at any location.

Section 6.13. Evidence of Compliance. Each Restricted Person will furnish to
Lender at such Restricted Person’s or Borrower’s expense all evidence which
Lender from time to time reasonably requests in writing as to the accuracy and
validity of or compliance with all representations, warranties and covenants
made by any Restricted Person in the Loan Documents, the satisfaction of all
conditions contained therein, and all other matters pertaining thereto.

 

51



--------------------------------------------------------------------------------

Section 6.14. Bank Accounts; Offset. To secure the repayment of the Obligations
Borrower hereby grants to Lender a security interest, a lien, and a right of
offset, each of which shall be in addition to all other interests, liens, and
rights of Lender at common Law, under the Loan Documents, or otherwise, and each
of which shall be upon and against (a) any and all moneys, securities or other
property (and the proceeds therefrom) of Borrower now or hereafter held or
received by or in transit to Lender from or for the account of Borrower, whether
for safekeeping, custody, pledge, transmission, collection or otherwise, (b) any
and all deposits (general or special, time or demand, provisional or final) of
Borrower with Lender, and (c) any other credits and claims of Borrower at any
time existing against Lender, including claims under certificates of deposit. At
any time and from time to time after the occurrence of any Default, Lender is
hereby authorized to foreclose upon, or to offset against the Obligations then
due and payable (in either case without notice to Borrower), any and all items
hereinabove referred to. The remedies of foreclosure and offset are separate and
cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.

Section 6.15. Guaranties of Parent’s or New Parent’s Subsidiaries. Parent or New
Parent shall cause each Subsidiary (other than Borrower) of Parent or New Parent
now existing or created, acquired or coming into existence after the date
hereof, promptly upon request by Lender, execute and deliver to Lender an
absolute and unconditional guaranty of the timely repayment of the Obligations
and the due and punctual performance of the obligations of Borrower hereunder,
which guaranty shall be satisfactory to Lender in form and substance. Borrower
will cause each of Parent’s or New Parent’s Subsidiaries to deliver to Lender
written evidence satisfactory to Lender and its counsel that such Subsidiary has
taken all company action necessary to duly approve and authorize its execution,
delivery and performance of this Agreement and any other documents which it is
required to execute.

Section 6.16. Deposit Relationship. Restricted Persons shall at all times
utilize and maintain Lender as Restricted Persons’ primary depository and
treasury management services provider for their operational, business deposit
accounts.

ARTICLE VII - Negative Covenants

To conform with the terms and conditions under which Lender is willing to have
credit outstanding to Borrower, and to induce Lender to enter into this
Agreement and make the Loans, each of Parent and Borrower warrants, covenants
and agrees that until the full and final payment of the Obligations and the
termination of this Agreement (as determined without regard to unasserted
indemnity claims), unless Lender has previously agreed otherwise:

Section 7.1. Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:

(a) the Obligations.

(b) obligations under Operating Leases entered into in the ordinary course of
such Restricted Person’s business in arm’s length transactions at competitive
market rates under competitive terms and conditions in all respects.

 

52



--------------------------------------------------------------------------------

(c) unsecured Indebtedness among Borrower and the Guarantors arising in the
ordinary course of business.

(d) the obligations under the Indenture or the Senior Secured Notes.

(e) Indebtedness outstanding under the instruments and agreements described in
Section 7.1 of the Disclosure Schedule.

(f) In any Fiscal Year (i) purchase money Indebtedness or Capitalized Lease
Obligations provided that the original principal amount of any such Indebtedness
or Capital Lease Obligation shall not be in excess of the purchase price of the
asset acquired thereby and such Indebtedness shall be secured only by the
acquired asset and (ii) Indebtedness from a Person other than Lender on an
unsecured basis; provided, however any such Indebtedness created, assumed or
incurred under clauses (i) and (ii) above shall not exceed an aggregate
principal amount equal to the Threshold Amount at any time outstanding.

(g) unsecured Indebtedness in respect of financing for the payment of premiums
for any Restricted Person’s insurance; provided, that such unsecured
Indebtedness is on terms that are not more restrictive than this Agreement.

(h) Guarantees of Restricted Persons in respect of Indebtedness otherwise
permitted under this Section 7.1.

(i) any refinancings, renewals or extensions of Indebtedness permitted under
subsections (b) through (i) above or any Indebtedness listed on Section 7.1 of
the Disclosure Schedule; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments utilized
thereunder.

(j) Indebtedness incurred by Restricted Persons in respect of any bid,
performance or surety bond (excluding appeal bonds) incurred in the ordinary
course of business.

(k) Indebtedness otherwise permitted under the Indenture.

Section 7.2. Limitation on Liens. Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any of the
properties or assets which it now owns or hereafter acquires.

Section 7.3. Contingent Liabilities. No Restricted Person will directly or
indirectly make, create, incur, assume, permit to exist, increase, renew or
extend any guaranty of any Indebtedness of any other Person, excluding, however,
(a) any guaranty of Indebtedness owed to Lender, (b) the continuation of any
guaranties reflected on the Initial Financial Statements or listed in
Section 7.3 of the Disclosure Schedule or (c) any guaranty of Indebtedness
permitted under Section 7.1.

Section 7.4. Fundamental Changes. No Restricted Person shall directly or
indirectly:

(a) merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that any Restricted Person may merge or
consolidate with, or dissolve or liquidate into another Restricted Person,
provided that such other Restricted Person shall be the continuing or surviving
Person; and

 

53



--------------------------------------------------------------------------------

(b) issue any Equity Interests which (i) may be classified in whole or part as
Indebtedness or (ii) require mandatory distributions or mandatory redemption
prior to ninety one (91) days after the Maturity Date. No Subsidiary will issue
any additional Equity Interests, except a direct Subsidiary of a Restricted
Person may issue additional Equity Interests to such Restricted Person or to
Borrower, Parent or any New Parent so long as (i) such Subsidiary is a
wholly-owned Subsidiary of Borrower, Parent or any New Parent after giving
effect thereto, and (ii) such Equity Interests shall be pledged to Lender
pursuant to Security Documents reasonably acceptable to Lender.

Section 7.5. Limitation on Dispositions of Property. No Restricted Person will
Dispose of any of its material assets or properties or any material interest
therein, or Dispose of any notes payable to it, accounts receivable or future
income, except, to the extent not otherwise forbidden under the Security
Documents or:

(a) equipment which is worthless, obsolete, worn out or surplus or which is
replaced by equipment of equal suitability and value;

(b) inventory which is sold in the ordinary course of business;

(c) the abandonment or other Disposition of intellectual property that is, in
the reasonable judgment of Lender, no longer economically practicable to
maintain or useful in the conduct of business of the Restricted Persons, taken
as a whole;

(d) Dispositions of equipment so long as (i) at least seventy-five (75%) of the
purchase price for such asset shall be paid solely in cash or Cash Equivalents,
(ii) no Default or Event of Default shall exist prior to or after giving effect
to such sale, and (iii) within 365 days of receipt of such net cash proceeds the
net cash proceeds of such sale shall have been applied (1) to prepay the
Obligations and other Indebtedness under any credit facility permitted under
Section 7.1, and if the Indebtedness repaid is revolving credit Indebtedness,
such Restricted Person will be required to correspondingly reduce commitments
with respect thereto, (2) to acquire (including by merger or consolidation) all
or substantially all of the assets of, or Equity Interests of, another Permitted
Business, provided, after giving effect to any such acquisition of Equity
Interests, the Permitted Business becomes a Guarantor, (3) to make Capital
Expenditures, or (4) to acquire other assets that are not classified as current
assets under GAAP and are used or useful in a Permitted Business; provided,,
that any trade in or exchange of assets shall not be deemed to violate this
Section 7.5(d);

(e) leases of real or personal property in the ordinary course of business;

(f) mergers or consolidations permitted under Section 7.4; and

 

54



--------------------------------------------------------------------------------

(g) Investments in compliance with Section 7.8;

provided, however, that any Disposition pursuant to subsections (a), (b), (c),
(d) and (e) above shall be for fair market value.

Section 7.6. Transfer of Ownership. No Restricted Person will permit any
transfer, pledge or other change in the ownership of its Equity Interests,
except for (a) such pledges to Lender, to a Collateral Agent for the Senior
Secured Notes and other non-consensual Permitted Liens arising by operation of
Law, (b) mergers, dissolutions, liquidations or consolidations permitted under
Section 7.4 and (c) changes in ownership not constituting a Change of Control.

Section 7.7. Limitation on Dividends and Redemptions. No Restricted Person will
declare or make directly or indirectly any Dividend other than Dividends by a
Restricted Person payable only to another Restricted Person or payable only in
such Restricted Person’s Equity Interests, so long as the direct or indirect
percentage interest in any of the Subsidiaries of Parent or any New Parent,
whichever is then the ultimate parent company, is not thereby reduced.

Section 7.8. Limitation on Investments and New Businesses. No Restricted Person
will (a) except as otherwise expressly permitted under Section 7.10, make any
expenditure or commitment or incur any obligation or enter into or engage in any
transaction except in the ordinary course of business, (b) engage directly or
indirectly in any business or conduct any operations except in connection with
or incidental to its present businesses and operations as presently conducted,
or (c) make any acquisitions of or capital contributions to or other Investments
in any Person or property, other than Permitted Investments.

Section 7.9. Limitation on Credit Extensions. Except for Permitted Investments,
no Restricted Person will extend credit, make advances or make loans other than
(a) normal extensions of credit to customers buying goods and services in the
ordinary course of business, which extensions shall not be for periods longer
than those (i) historically granted by Borrower or (ii) granted by similar
businesses operated in a commercially reasonable and prudent manner, (b) loans
to Borrower or to any Guarantor and (c) loans to employees of any Restricted
Person, so long as the aggregate amount of such loans to any single employee
does not exceed $100,000 and the aggregate amount of all such loans made by all
Restricted Persons does not exceed the Threshold Amount.

Section 7.10. Transactions with Affiliates. No Restricted Person will enter into
any transaction of any kind with any Affiliate of any Restricted Person, whether
or not in the ordinary course of business, other than terms that are no less
favorable to such Restricted Person than those that would have been obtained in
a comparable transaction by such Restricted Person, with an unrelated Person,
or, if there are no such comparable transactions, on terms that are fair and
reasonable to such Restricted Person and reflected an arm’s length negotiation
as determined by the Independent Directors., provided that the foregoing
restriction shall not apply to (a) transactions between or among Borrower and
any Guarantor or between and among any Guarantors, (b) Dividends permitted by
Section 7.7, (c) Permitted Investments, (d) the reasonable and customary
director, officer and employee compensation (including bonuses) and

 

55



--------------------------------------------------------------------------------

other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, (e) the payment of reasonable
directors’ fees, (f) loans or advances to employees in the ordinary course of
business not to exceed $500,000 in the aggregate at any one time outstanding,
(g) registration of rights or similar agreements with officers, directors or
significant shareholders of Parent or any New Parent, (h) Permitted Tax
Distributions, (i) Permitted Affiliate Leases, (j) Permitted Affiliated Store
Transactions, (k) any issuance of Equity Interests of any Parent or any New
Parent, whichever is then the ultimate parent company, to Affiliates of such
Parent or any New Parent and (l) transactions with a Person that is an Affiliate
of a Restricted Person solely because such Restricted Person, as the case may
be, owns directly or indirectly, an Equity Interest in, or controls, such
Person.

Section 7.11. Prohibited Contracts. Except as expressly provided for in the Loan
Documents, no Restricted Person will, directly or indirectly, enter into,
create, or otherwise allow to exist any contractual restriction or other
consensual restriction on the ability of any Subsidiary of Parent to: (a) pay
dividends or make other distributions to Parent, (b) to redeem Equity Interests
held in it by Parent, (c) to repay loans and other indebtedness owing by it to
Parent or any New Parent, or (d) to transfer any of its assets to Parent or any
New Parent. No Restricted Person will amend or permit any amendment to any
contract or lease which releases, qualifies, limits, makes contingent or
otherwise detrimentally affects the rights and benefits of Lender under or
acquired pursuant to any Security Documents. No ERISA Affiliate will incur any
obligation to contribute to any “multiemployer plan” as defined in Section 4001
of ERISA.

Section 7.12. Subordinated Indebtedness. No Restricted Person shall make any
payments of principal of or interest on Subordinated Indebtedness, if any, prior
to the satisfaction in full of the Obligations and the termination of this
Agreement and the other Loan Documents.

ARTICLE VIII - Financial Covenants

Section 8.1. Definitions. For purposes of this ARTICLE VIII and elsewhere in
this Agreement, the following terms shall have the respective meanings given to
them below:

“Consolidated Current Liabilities” means, as of any date, the total liabilities
of Parent or any New Parent, whichever is then the ultimate parent company, and
its Consolidated Subsidiaries that would be reflected on a balance sheet of
Parent or any New Parent, whichever is then the ultimate parent company, and its
Consolidated Subsidiaries as “current liabilities” in accordance with GAAP.

“Consolidated EBITDA” means, for any period, on a Consolidated basis for Parent
or any New Parent, whichever is then the ultimate parent company, and its
Consolidated Subsidiaries, an amount equal to Consolidated Net Income for such
period plus the following to the extent deducted in calculating such
Consolidated Net Income: (i) (a) Consolidated Interest Expense for such period,
(b) the provision for Taxes payable by Parent or any New Parent, whichever is
then the ultimate parent company, and its Consolidated Subsidiaries for such
period and (c) the amount of depreciation and amortization expense deducted for
such period and minus (ii) all non-cash items increasing Consolidated Net Income
for such period.

 

56



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period, the total Consolidated
interest expense on Consolidated Senior Funded Debt (and if applicable, any
subordinated funded debt) of Parent or any New Parent, whichever is then the
ultimate parent company, and its Consolidated Subsidiaries for such period.

“Consolidated Net Income” means, for any period, the net earnings (or loss)
after Taxes of Parent and its Consolidated Subsidiaries for such period
determined in accordance with GAAP.

“Consolidated Net Worth” means, as of any date, Consolidated Total Assets minus
Consolidated Total Liabilities.

“Consolidated Senior Funded Debt” means, for any period, the sum of the
following (without duplication): (a) all Indebtedness of Parent or any New
Parent, whichever is then the ultimate parent company, and its Consolidated
Subsidiaries as of such date other than Consolidated Current Liabilities,
(b) all Indebtedness which would be classified as “long-term indebtedness” on a
Consolidated balance sheet of Parent or any New Parent, whichever is then the
ultimate parent company, and its Consolidated Subsidiaries prepared as of such
date in accordance with GAAP, (c) all Indebtedness outstanding under a revolving
credit or similar agreement providing for borrowings over a period of more than
one year and (d) the present value (discounted at the implicit rate, if known,
or 10% per annum otherwise) of all obligations in respect of Capital Lease
Obligations of Parent or any New Parent, whichever is then the ultimate parent
company, and its Consolidated Subsidiaries.

“Consolidated Total Assets” means, as of any date, the assets of Parent or any
New Parent, whichever is then the ultimate parent company, and its Consolidated
Subsidiaries that would be reflected on a Consolidated balance sheet of Parent
or any New Parent, whichever is then the ultimate parent company, and its
Consolidated Subsidiaries as “assets” in accordance with GAAP.

“Consolidated Total Liabilities” means, for any period, all amounts (excluding
deferred Taxes) which, in conformity with GAAP, would be included as liabilities
on a Consolidated balance sheet of Parent or any New Parent, whichever is then
the ultimate parent company, and its Consolidated Subsidiaries.

“Leverage Ratio” means, at the time of determination, the ratio of
(a) Consolidated Senior Funded Debt to (b) Consolidated EBITDA for the twelve
(12) month period ended at the time of determination for Parent or any New
Parent, whichever is then the ultimate parent company.

“Senior Funded Debt to Net Worth Ratio” means, at the time of determination, the
ratio of (a) Consolidated Senior Funded Debt to (b) Consolidated Net Worth for
Parent or any New Parent, whichever is then the ultimate parent company.

 

57



--------------------------------------------------------------------------------

Section 8.2. Financial Tests. Borrower covenants that, so long as Lender shall
have any Commitment hereunder, any Loan or other Obligation hereunder shall
remain unpaid or unsatisfied, or any Letter of Credit shall remain outstanding,
it shall not:

(a) Interest Coverage Ratio. Permit, as of the last day of each Fiscal Quarter,
the ratio of (i) Consolidated EBITDA for Parent or any New Parent, whichever is
then the ultimate parent company, and its Consolidated Subsidiaries for the
twelve (12) month period ending on such date to (ii) Consolidated Interest
Expense for Parent or any New Parent, whichever is then the ultimate parent
company, and its Consolidated Subsidiaries for such twelve (12) month period, to
be less than 1.50 to 1.00.

(b) Minimum Net Worth. Permit, (i) for the Fiscal Year ended on December 31,
2008, Consolidated Net Worth for Parent or any New Parent, whichever is then the
ultimate parent company, and its Consolidated Subsidiaries to be less than
$63,413,340.30 and (ii) for each Fiscal Year ended after December 31, 2008,
Consolidated Net Worth for Parent or any New Parent, whichever is then the
ultimate parent company, and its Consolidated Subsidiaries to be less than
$63,413,340.30 plus an amount (if positive) equal to fifty percent (50%) of
Consolidated Net Income for Parent or any New Parent, whichever is then the
ultimate parent company, and its Consolidated Subsidiaries for such Fiscal Year.

(c) Senior Funded Debt to Net Worth Ratio. Permit the Senior Funded Debt to Net
Worth Ratio for Parent or any New Parent, whichever is then the ultimate parent
company, and its Consolidated Subsidiaries to be less than (i) for each Fiscal
Quarter after the Closing Date to the Fiscal Quarter ended September 30, 2008,
2.50 to 1.00, and (ii) commencing on the Fiscal Quarter ended December 31, 2008
and for each Fiscal Quarter thereafter, 2.00 to 1.00; or

(d) Leverage Ratio. Permit, as of the last day of each Fiscal Quarter, the
Leverage Ratio for Parent or any New Parent, whichever is then the ultimate
parent company, and its Consolidated Subsidiaries to be more than 5.50 to 1.00.

ARTICLE IX - Events of Default and Remedies

Section 9.1. Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:

(a) Any Restricted Person fails to pay any principal component of any Obligation
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within three (3) Business Days after the same becomes
due;

(b) Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above) when due and payable, whether at a date for
the payment of a fixed installment or as a contingent or other payment becomes
due and payable or as a result of acceleration or otherwise, within five
(5) Business Days after the same becomes due;

 

58



--------------------------------------------------------------------------------

(c) Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;

(d) Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or ARTICLE VII;

(e) Any Restricted Person fails (other than as referred to in subsections (a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by Lender to Borrower;

(f) Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 5.5 for any reason other
than its release or subordination by Lender;

(g) Any Restricted Person fails to duly observe, perform, comply with or
otherwise satisfy any agreement with any Person or any term or condition of any
instrument, if such agreement or instrument is materially significant to
Borrower or to Borrower and its Subsidiaries on a Consolidated basis or
materially significant to any Guarantor, and such failure is not remedied within
the applicable period of grace (if any) provided in such agreement or
instrument, except where such failure is being contested in good faith;

(h) Any Restricted Person (i) fails to pay any portion, when such portion is
due, of any of its Indebtedness in excess of the Threshold Amount, or
(ii) breaches or defaults in the performance of any agreement or instrument by
which any such Indebtedness is issued, evidenced, governed, or secured, and any
such failure, breach or default continues beyond any applicable period of grace
provided therefor;

(i) Either (i) any “accumulated funding deficiency” (as defined in
Section 412(a) of the Internal Revenue Code) in excess of the Threshold Amount
exists with respect to any ERISA Plan, whether or not waived by the Secretary of
the Treasury or his delegate, or (ii) any Termination Event occurs with respect
to any ERISA Plan and the then current value of such ERISA Plan’s benefit
liabilities exceeds the then current value of such ERISA Plan’s assets available
for the payment of such benefit liabilities by more than $100,000 (or in the
case of a Termination Event involving the withdrawal of a substantial employer,
the withdrawing employer’s proportionate share of such excess exceeds such
amount);

(j) Any Restricted Person:

(i) suffers the entry against it of a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it which remains
undismissed for a period of sixty (60) days; or

 

59



--------------------------------------------------------------------------------

(ii) commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally not paying (or admits
in writing its inability to pay) its debts as such debts become due; or takes
corporate or other action authorizing any of the foregoing; or

(iii) suffers the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of all or a
substantial part of its assets or of any part of the Collateral in a proceeding
brought against or initiated by it, and such appointment or taking possession is
neither made ineffective nor discharged within sixty (60) days after the making
thereof, or such appointment or taking possession is at any time consented to,
requested by, or acquiesced to by it; or

(iv) suffers the entry against it of one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments or orders)
in excess of the Threshold Amount (not covered by insurance satisfactory to
Lender in its discretion), unless the same is discharged within sixty (60) days
after the date of entry thereof or an appeal or appropriate proceeding for
review thereof is taken within such period and a stay of execution pending such
appeal is obtained; or

(v) suffers a writ or warrant of attachment or any similar process to be issued
by any Tribunal against all or any substantial part of its assets or any part of
the Collateral, and such writ or warrant of attachment or any similar process is
not stayed or released within sixty (60) days after the entry or levy thereof or
after any stay is vacated or set aside;

(k) Any Change of Control occurs; or

(l) Any Material Adverse Change occurs.

Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to any Restricted Person, all
of the Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of Lender to make any further Loans and any obligation of Lender to issue
Letters of Credit hereunder shall be permanently terminated. During the
continuance of any other Event of Default, Lender at any time and from time to
time may, without notice to Borrower or any other Restricted Person, do either
or both of the following: (1) terminate any obligation of Lender to make Loans
hereunder, and any obligation of Lender to issue Letters of Credit hereunder,
and (2) declare any or all of the Obligations immediately due and payable, and
all such Obligations shall thereupon be immediately due and payable, without
demand, presentment, notice of demand or of dishonor and nonpayment, protest,
notice of protest, notice of intention to accelerate, declaration or notice

 

60



--------------------------------------------------------------------------------

of acceleration, or any other notice or declaration of any kind, all of which
are hereby expressly waived by Borrower and each Restricted Person who at any
time ratifies or approves this Agreement.

Section 9.2. Remedies. If any Default shall occur and be continuing, Lender may
protect and enforce its rights under the Loan Documents by any appropriate
proceedings, including proceedings for specific performance of any covenant or
agreement contained in any Loan Document. All rights, remedies and powers
conferred upon Lender under the Loan Documents shall be deemed cumulative and
not exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.

Section 9.3. Application of Proceeds After Acceleration. Except as otherwise
provided in the Security Documents with respect to application of proceeds to
any reimbursements due Lender thereunder, if Lender collects or receives money
pursuant to the Loan Documents after the acceleration of the Obligations as
provided in Section 9.1, Lender shall distribute all money so collected or
received:

(a) first to any reimbursements due Lender hereunder; and

(b) then ratably to the payment of the Obligations, including LC Obligations
(and among the outstanding Obligations in the manner provided in Section 3.1),
until such Obligations are paid in full.

ARTICLE X

Section 10.1. Waivers and Amendments; Acknowledgments.

(a) Waivers and Amendments. No failure or delay (whether by course of conduct or
otherwise) by Lender in exercising any right, power or remedy which Lender may
have under any of the Loan Documents shall operate as a waiver thereof or of any
other right, power or remedy, nor shall any single or partial exercise by Lender
of any such right, power or remedy preclude any other or further exercise
thereof or of any other right, power or remedy. No waiver of any provision of
any Loan Document and no consent to any departure therefrom shall ever be
effective unless it is in writing and signed as provided below in this section,
and then such waiver or consent shall be effective only in the specific
instances and for the purposes for which given and to the extent specified in
such writing. No notice to or demand on any Restricted Person shall in any case
of itself entitle any Restricted Person to any other or further notice or demand
in similar or other circumstances. This Agreement and the other Loan Documents
set forth the entire understanding between the parties hereto with respect to
the transactions contemplated herein and therein and supersede all prior
discussions and understandings with respect to the subject matter hereof and
thereof, and no waiver, consent, release, modification or amendment of or
supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by,
if such party is Borrower, by Borrower, and if such party is Lender, by Lender.

(b) Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that it has been advised by counsel in the negotiation,
execution and

 

61



--------------------------------------------------------------------------------

delivery of the Loan Documents to which it is a party, it has made an
independent decision to enter into this Agreement and the other Loan Documents
to which it is a party, without reliance on any representation, warranty,
covenant or undertaking by Lender, whether written, oral or implicit, other than
as expressly set out in this Agreement or in another Loan Document delivered on
or after the date hereof, there are no representations, warranties, covenants,
undertakings or agreements by Lender as to the Loan Documents except as
expressly set out in this Agreement or in another Loan Document delivered on or
after the date hereof, Lender has no fiduciary obligation toward Borrower with
respect to any Loan Document or the transactions contemplated thereby, the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and Lender, on the other hand, is and shall be
solely that of debtor and creditor, respectively, no partnership or joint
venture exists with respect to the Loan Documents between any Restricted Person
and Lender, should an Event of Default or Default occur or exist, Lender will
determine in its sole discretion and for its own reasons what remedies and
actions it will or will not exercise or take at that time, without limiting any
of the foregoing, Borrower is not relying upon any representation or covenant by
Lender, or any representative thereof, and no such representation or covenant
has been made, that Lender will, at the time of an Event of Default or Default,
or at any other time, waive, negotiate, discuss, or take or refrain from taking
any action permitted under the Loan Documents with respect to any such Event of
Default or Default or any other provision of the Loan Documents, and all Lender
has relied upon the truthfulness of the acknowledgments in this section in
deciding to execute and deliver this Agreement and to become obligated
hereunder.

(c) Joint Acknowledgment. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

Section 10.2. Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Note and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to Lender and all of Lender’ obligations to Borrower are terminated. All
statements and agreements contained in any certificate or other instrument
delivered by any Restricted Person to Lender under any Loan Document shall be
deemed representations and warranties by Borrower or agreements and covenants of
Borrower under this Agreement. The representations, warranties, indemnities, and
covenants made by Restricted Persons in the Loan Documents, and the rights,
powers, and privileges granted to Lender in the Loan Documents, are cumulative,
and, except for expressly specified waivers and consents, no Loan Document shall
be construed in the context of another to diminish, nullify, or otherwise reduce
the benefit to Lender of any such representation, warranty, indemnity, covenant,
right, power or privilege. In particular and without limitation, no exception
set out in this Agreement

 

62



--------------------------------------------------------------------------------

to any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Loan Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Documents.

Section 10.3. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower or any other Restricted Person, Lender; to the address,
facsimile number, electronic mail address or telephone number specified for such
person on the signature pages hereto;

(ii) if to Lender, to it at its address, facsimile number, electronic mail
address or telephone number as specified on the Lender Schedule.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

(b) Electronic Communications. Notices and other communications to Lender
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Lender. Lender or Borrower or any other Restricted Person may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless Lender otherwise prescribes, (i) notices and other communications sent to
an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

63



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Each of Borrower, any other Restricted Person and
Lender may change its address, electronic mail address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto.

Section 10.4. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Lender and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for Lender), in connection with the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by Lender (including the fees, charges and disbursements of any counsel
for Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by Borrower. Borrower shall indemnify Lender (and any
sub-agent thereof), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of one
counsel for Indemnitees), and shall indemnify and hold harmless each Indemnitee
from all fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by Borrower or any other Restricted Person
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by
Borrower or any of its Subsidiaries, or any environmental liability related in
any way to Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by Borrower or Lender, and regardless of whether any
Indemnitee is a party thereto. THE FOREGOING INDEMNIFICATION WILL APPLY WHETHER
OR NOT SUCH LIABILITIES AND COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE
OR IN PART, UNDER ANY CLAIM OR THEORY OF STRICT LIABILITY OR

 

64



--------------------------------------------------------------------------------

CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT ACT OR OMISSION OF ANY KIND BY ANY
INDEMNITEE, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other Restricted Person against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Restricted Person has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

(c) Waiver of Consequential Damages, Etc. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, NO PARTY HERETO SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT OR THE
USE OF THE PROCEEDS THEREOF. NO INDEMNITEE REFERRED TO IN SUBSECTION (b) ABOVE
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

(d) Payments. All amounts due under this Section shall be payable not later than
ten (10) days after demand therefor.

Section 10.5. Successors and Assigns; Joint and Several Liability.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Restricted Person may assign or otherwise transfer any of its rights or
obligations hereunder to any Person, other than another Restricted Person,
without the prior written consent of Lender

(b) Participations. Lender may at any time, without the consent of, or notice
to, Borrower, sell participations to any Person (other than a natural person or
Borrower or any of Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of Lender’s rights and/or obligations under
this Agreement (including all or a portion of its commitment and/or the Loans
owing to it); provided that (i) Lender’s obligations under this Agreement shall
remain unchanged, (ii) Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower and
Lender shall continue to deal solely and directly with Lender in connection with
Lender’s rights and obligations under this Agreement.

 

65



--------------------------------------------------------------------------------

(c) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(d) Joint and Several Liability. All Obligations which are incurred by two or
more Restricted Persons shall be their joint and several obligations and
liabilities.

Section 10.6. Confidentiality. Lender agrees to keep confidential any
Information (as defined below) received by it; provided that nothing herein
shall prevent Lender from disclosing Information (a) to any Affiliate of Lender,
or any officer, director, employee, agent, or advisor of Lender or Affiliate of
Lender reasonably incidental to administration of the credit facilities provided
herein, (b) to any other Person if reasonably incidental to the administration
of the credit facility provided herein, (c) as required by any Law, (d) upon the
order of any court or administrative agency, (e) upon the request or demand of
any Tribunal, (f) that is or becomes available to the public or that is or
becomes available to Lender other than as a result of a disclosure by Lender
prohibited by this Agreement, (g) in connection with prosecuting or defending
any litigation with any Restricted Person relating to this Agreement to which
Lender or any of its Affiliates may be a party, (h) to the extent necessary in
connection with the exercise of any right or remedy under this Agreement or any
other Loan Document, and (i) subject to provisions substantially similar to
those contained in this Section, to any actual or proposed participant or
assignee. Notwithstanding anything to the contrary, Lender may disclose, without
limitation of any kind, any Information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to Lender
relating to such tax treatment and tax structure; provided that with respect to
any document or similar item that in either case contains Information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the
transactions contemplated hereby.

For purposes of this Section, “Information” means all information received from
Borrower, Parent, any New Parent or any Subsidiary relating to Borrower, Parent,
any New Parent or any Subsidiary, or any Affiliate of any of them, or any of
their respective businesses, other than any such information that is available
to Lender on a nonconfidential basis prior to disclosure by Borrower, Parent,
any New Parent or any Subsidiary. In the case of information received from
Borrower, Parent, any New Parent or any Subsidiary after the date hereof,
Borrower shall use reasonable efforts to identify such information as
confidential at the time of delivery thereof.

Section 10.7. Governing Law; Submission to Process.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND

 

66



--------------------------------------------------------------------------------

INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER RESTRICTED PERSON
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER RESTRICTED PERSON OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. LENDER, BORROWER AND EACH OTHER RESTRICTED PERSON
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN Section 10.3. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.8. Limitation on Interest. Lender, Restricted Persons and any other
parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect. In furtherance thereof, such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to

 

67



--------------------------------------------------------------------------------

create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be charged by
applicable Law from time to time in effect. Neither any Restricted Person nor
any present or future guarantors, endorsers, or other Persons hereafter becoming
liable for payment of any Obligation shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully contracted for, charged, or received under
applicable Law from time to time in effect, and the provisions of this section
shall control over all other provisions of the Loan Documents which may be in
conflict or apparent conflict herewith. Lender expressly disavows any intention
to contract for, charge, or collect excessive unearned interest or finance
charges in the event the maturity of any Obligation is accelerated. If (a) the
maturity of any Obligation is accelerated for any reason, (b) any Obligation is
prepaid and as a result any amounts held to constitute interest are determined
to be in excess of the legal maximum, or (c) Lender or any other holder of any
or all of the Obligations shall otherwise collect moneys which are determined to
constitute interest which would otherwise increase the interest on any or all of
the Obligations to an amount in excess of that permitted to be charged by
applicable Law then in effect, then all sums determined to constitute interest
in excess of such legal limit shall, without penalty, be promptly applied to
reduce the then outstanding principal of the related Obligations or, at Lender’s
or holder’s option, promptly returned to Borrower or the other payor thereof
upon such determination. In determining whether or not the interest paid or
payable, under any specific circumstance, exceeds the maximum amount permitted
under applicable Law, Lender and Restricted Persons (and any other payors
thereof) shall to the greatest extent permitted under applicable Law,
(i) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (ii) exclude voluntary prepayments and the effects thereof,
and (iii) amortize, prorate, allocate, and spread the total amount of interest
throughout the entire contemplated term of the instruments evidencing the
Obligations in accordance with the amounts outstanding from time to time
thereunder and the maximum legal rate of interest from time to time in effect
under applicable Law in order to lawfully contract for, charge, or receive the
maximum amount of interest permitted under applicable Law.

Section 10.9. Termination; Limited Survival. In its sole and absolute discretion
Borrower may at any time that no Obligations are owing (other than indemnity
obligations and similar obligations that survive the termination of this
Agreement for which no notice of a claim has been received by Borrower) elect in
a written notice delivered to Lender to terminate this Agreement. Upon receipt
by Lender of such a notice, if no such Obligations are then owing this Agreement
and all other Loan Documents shall thereupon be terminated and the parties
thereto released from all prospective obligations thereunder. Notwithstanding
the foregoing or anything herein to the contrary, any waivers or admissions made
by any Restricted Person in any Loan Document, any Obligations under
Section 2.5(e) and Section 3.2 through Section 3.6, and any obligations which
any Person may have to indemnify or compensate Lender shall survive any
termination of this Agreement or any other Loan Document. At the request and
expense of Borrower, Lender shall prepare and execute all necessary instruments
to reflect and effect such termination of the Loan Documents.

Section 10.10. Severability. If any term or provision of any Loan Document shall
be determined to be illegal or unenforceable all other terms and provisions of
the Loan Documents shall nevertheless remain effective and shall be enforced to
the fullest extent permitted by applicable Law.

 

68



--------------------------------------------------------------------------------

Section 10.11. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to Lender, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.1, this Agreement shall become effective when it shall
have been executed by Lender and when Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Lender in the documents listed
on the Security Schedule shall not be deemed a conflict with this Agreement.
Notwithstanding any other provision contained in this Agreement and any LC
Document now or hereafter executed: (i) in the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of any
LC Document, the provisions of this Agreement shall control; (ii) the definition
of “default,” “Default,” “event of default,” and “Event of Default” as used in
any LC Document are hereby deleted in such LC Document and amended to be the
same definition as “Event of Default” as defined in this Agreement; and
(iii) with the exception of provisions contained in the LC Documents that
specifically by their terms relate to Letters of Credit (to the extent they are
not in conflict or inconsistent with the terms of this Agreement), none of the
provisions in any of the LC Documents shall be used or enforced to expand,
increase, or make more favorable to Lender, the representations, warranties, or
covenants made by the Borrowers and/or the Guarantors, nor increase the remedies
available to Lender. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

Section 10.12. Waiver of Jury Trial, Punitive Damages, etc. EACH PARTY HERETO
INCLUDING, WITHOUT LIMITATION, ANY RESTRICTED PERSON, HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, (A) ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (X) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (Y) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

69



--------------------------------------------------------------------------------

Section 10.13. USA PATRIOT Act Notice. Lender that is subject to the Act (as
hereinafter defined) and Lender hereby notifies Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 signed into law
October 26, 2001) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower and each Guarantor, which information
includes the name and address of Borrower and each Guarantor and other
information that will allow Lender, as applicable, to identify Borrower and each
Guarantor in accordance with the Act.

Section 10.14. Limitation on Guarantor Liability. Each Guarantor and the Lender
hereby confirm that it is the intention of all such parties that any guaranty to
be provided pursuant to the terms of this Agreement not constitute a fraudulent
transfer or conveyance for the purposes of bankruptcy law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal or sate law to the extent applicable to any guaranty granted pursuant to
this Agreement. To effectuate the foregoing limitation, the parties hereto
hereby irrevocably agree that the obligations of such Guarantor will be limited
to the maximum amount that will, after giving effect to such maximum amount and
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payment made by or on behalf of any other Guarantor
in respect of the obligations of such other Guarantor as contemplated in this
Agreement and the Loan Documents, result in the obligations of such Guarantor
under its guaranty delivered to Lender pursuant to the terms of this Agreement
not constituting a fraudulent transfer or conveyance.

Section 10.15. Partial Releases of Collateral. Collateral may be released from
the Lien and security interest created by the Security Documents at any time and
from time to time in accordance with the applicable provisions of the Indenture
(except that any certificates or opinions delivered to Indenture Trustee or
Collateral Agent shall also be delivered to Lender attention); provided,
however, that, (a) Borrower can demonstrate to Lender that Borrower shall be in
pro forma compliance with the financial covenants set forth in ARTICLE VIII of
this Agreement prior to, and after the application of the release of such
Collateral and (b) no Event of Default exists and is continuing at the time of
such release.

[The remainder of this page is intentionally left blank]

 

70



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

BORROWER: TX ENERGY SERVICES, LLC By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   President, Chief Executive Officer and Secretary
Address: P.O. Box 520 Alice, TX 78333 Attention: Chief Financial Officer
Telephone: 361-664-0549 Fax: 361-396-0564 C.C. FORBES, LLC By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   Executive Vice President and Chief Operating
Officer Address: P.O. Box 520 Alice, TX 78333 Attention: Chief Financial Officer
Telephone: 361-664-0549 Fax: 361-396-0564

 

CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

 

SUPERIOR TUBING TESTERS, LLC

By:  

/s/ John E. Crisp

Name:   John E. Crisp Title:   Executive Vice President

Address: P.O. Box 520 Alice, TX 78333 Attention: Chief Financial Officer
Telephone: 361-664-0549 Fax: 361-396-0564

PARENT:

FORBES ENERGY SERVICES LLC

By:    

/s/ John E. Crisp

Name:     John E. Crisp Title:     President and Chief Executive Officer

Address: P.O. Box 520 Alice, TX 78333 Attention: Chief Financial Officer
Telephone: 361-664-0549 Fax: 361-396-0564

 

CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

LENDER:

CITIBANK, N.A.

By:  

/s/ John W. Stam

  John W. Stam, Vice President

Address:

One Briar Lake Plaza

2000 W. Sam Houston Pkwy South, Suite 600

Houston, Texas 77042

Attention: John W. Stam

Telephone: (713) 260-3069

Fax: (713) 954-2053

 

CREDIT AGREEMENT – Signature Page